         Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 1 of 55 Page ID #:1259




                   1   BRIDGFORD, GLEASON & ARTINIAN
                       Richard K. Bridgford (CA SBN 119554)
                   2   Richard.Bridgford@Bridgfordlaw.com
                       Michael H. Artinian (CA SBN 203443)
                   3   Mike.Artinian@Bridgfordlaw.com
                       26 Corporate Plaza, Suite 250
                   4   Newport Beach, CA 92660
                       Telephone: (949) 831-6611
                   5   Facsimile: (949) 831-6622
                   6   COOLEY LLP
                       William V. O'Connor (CA SBN 216650)
                   7   woconnor@cooley.com
                       4401 Eastgate Mall
                   8   San Diego, CA 92121-1909
                       Telephone: (858) 550-6000
                   9   Facsimile: (858) 550-6420
               10      COOLEY LLP
                       J. Parker Erkmann (Pro hac vice)
               11      perkmann@cooley.com
                       1299 Pennsylvania Avenue, NW, Ste 700
               12      Washington, DC 20004-2400
                       Telephone: (202) 776-2036
               13      Facsimile: (202) 842-7899
               14      COOLEY LLP
                       Andrew D. Barr (Pro hac vice)
               15      abarr@cooley.com
                       1144 15th Street, Suite 2300
               16      Denver, CO 80202-2686
                       Telephone: (720) 566-4121
               17      Facsimile: (720) 566-4099
               18      Attorneys for Plaintiffs Delux Public Charter, LLC d/b/a
               19      JSX Air and JetSuiteX, Inc.

               20                          UNITED STATES DISTRICT COURT
               21           CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
               22      DELUX PUBLIC CHARTER, LLC D/B/A Case No. 8:20-CV-2344-JLS (KESx)
               23      JSX AIR and JETSUITEX, INC.,    AMENDED COMPLAINT FOR JURY
                                                       TRIAL
               24
                                                       Plaintiffs,
               25      v.                                              Judge: Hon. Josephine L. Staton
               26                                                      Magistrate Judge: Karen E. Scott
                       COUNTY OF ORANGE, CALIFORNIA, a
                       charter county; BARRY RONDINELLA in
               27      his official capacity as Airport Director of
                       John Wayne Airport,
               28                                        Defendants.
COOLEY LLP
ATTORNEYS AT LAW                                                  1
   SAN DIEGO
                                                    AMENDED COMPLAINT
         Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 2 of 55 Page ID #:1260




                   1                                NATURE OF ACTION
                   2         1.    Since 2018, Plaintiff Delux Public Charter, LLC d/b/a JSX Air (“JSX”)
                   3 (a small, highly rated, on-demand air carrier) has continuously provided innovative,
                   4 safe, economical, and federally authorized air transportation services to the public at
                   5 John Wayne Airport (“JWA” or “Airport”). Plaintiff JSX is a federally licensed air
                   6 carrier that complies with all applicable laws and regulations. JSX operates 30-seat
                   7 aircraft and has never had a safety incident or accident. According to third party
                   8 customer satisfaction surveys, JSX is currently the highest rated air carrier in the
                   9 country.
               10            2.    Plaintiff JetSuiteX (“JetSuiteX”) is a federally authorized “indirect air
               11 carrier” who partners with JSX to market commercial air carrier services. JetSuiteX
               12 complies with all applicable laws and regulations. JetSuiteX partners with JSX to
               13 offer a unique, convenient alternative to the large, well-funded air carriers
               14 (colloquially referred to as airlines) by (a) providing access to small airports and
               15 underserved cities not regularly serviced by the large airlines, and (b) providing
               16 customers with unique and convenient flying services the large airlines cannot offer
               17 customers—a Transportation Security Administration (“TSA”)-approved and
               18 compliant security process that is faster and more convenient than the typical TSA
               19 process that is required for airlines.
               20            3.    Defendants, the County of Orange (“County”)—a municipal
               21 corporation that owns and operates the Airport—as well as the Airport Director
               22 Barry Rondinella, have engaged in a systematic effort to prohibit Plaintiffs from
               23 operating at the Airport. Because of Defendants’ conduct, Plaintiffs do not have a
               24 solution for access to the federally funded, public use Airport.
               25            4.    All air carriers at the Airport are subject to the Airport’s “Access Plan.”
               26 The Access Plan allows air carriers to deplane and enplane passengers or customers
               27 at one of two locations: the main terminal or a fixed base operator (an “FBO”). The
               28
COOLEY LLP
ATTORNEYS AT LAW                                                 2
   SAN DIEGO
                                                     AMENDED COMPLAINT
         Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 3 of 55 Page ID #:1261




                   1 main terminal is the preferred location under the Access Plan (among other reasons,
                   2 because the County profits heavily from the captive audience for concessions,
                   3 leases, and other fees associated with using the terminal), but FBOs are available to
                   4 non-airline air carriers, such as Plaintiffs.
                   5         5.     As discussed more fully infra, Plaintiffs cannot use the main terminal
                   6 at the Airport in its current configuration. There are two reasons for this.
                   7         6.     First, Plaintiffs operate a federally approved style of carriage that does
                   8 not require its customers to pass through the standard TSA checkpoints found at
                   9 most large airports. For context, if a passenger is screened by TSA, he or she enters
               10 a Security Identification Display Area (“SIDA”). Most gates at airports are in the
               11 SIDA area. If the passenger has not been screened, he or she is in a non-SIDA area
               12 of the airport (e.g., “outside of security”). At almost all airports, some boarding
               13 occurs in non-SIDA areas, which enables operators, like Plaintiffs, to use the airport
               14 even though their customers are not permitted to enter SIDA areas.
               15            7.     This difference matters for JSX’s operations and is a hallmark of its
               16 business. JSX’s customers value their time and actively seek to avoid arriving hours
               17 early for a flight, especially given that most of the flights JSX operates are
               18 themselves only an hour or two long. 1 As an example, JSX requires its customers
               19 to check in 15 minutes prior to departure.             Compare that with the Airport’s
               20 recommendation for airline passengers utilizing the terminal: “[P]lan ahead and
               21 arrive at the Airport 1-½-to-2 hours prior to departure time for domestic flights, and
               22 3 hours for international flights. This will allow time to comfortably park and
               23 complete the check-in and security screening process, and will ensure you'll be at
               24 your gate in time to catch your flight. In the early morning you may require extra
               25
               26  Such “short-haul” air travel is a market that has declined 30% since 2000—even
                       1

              27 before the impact of the pandemic—as time-sensitive passengers avoid the airport
                 and the accompanying delays and inconvenience to either stay home or drive. JSX’s
              28 service fills a void in our air transportation system.
COOLEY    LLP
ATTORNEYS AT LAW                                              3
   SAN DIEGO
                                                     AMENDED COMPLAINT
         Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 4 of 55 Page ID #:1262




                   1 time due to the heavy travel volume.”2
                   2            8.    The effect of this is that Plaintiffs’ customers cannot access the gates
                   3 at the terminal because they are not screened in the typical way and thus cannot
                   4 enter the SIDA area of the terminal. But at many airports, this is not a problem, as
                   5 those airports are configured to segregate TSA-screened from non-screened
                   6 passengers such that non-screened passengers can still access non-SIDA boarding,
                   7 arrival and the baggage claim areas.
                   8            9.    But not at the Airport.       To be sure, Defendants could easily
                   9 accommodate Plaintiffs’ customers at the main terminal. Plaintiffs have identified
               10 no less than five ways that this could happen quickly, efficiently, and safely. In each
               11 instance, the accommodation would comply with federal law and maintain security
               12 protocols. This is a very common approach and many airports do this as a matter of
               13 course: a section of the terminal is segregated from the TSA-screened gates (e.g.,
               14 Albuquerque). But Defendants flatly refuse to open up the terminal to Plaintiffs’
               15 customers. That leaves, under the Access Plan, one option: the FBOs.
               16               10.   However, the FBOs are an illusory option. The Airport has two “full
               17 service” FBOs and one “limited service” FBO. A full service FBO is a privately
               18 run operation akin to a mini-terminal that offers a lobby, fuel services, maintenance,
               19 catering, and other amenities to crew and customers alike. A limited service FBO
               20 is, as its name implies, limited to only offering some of these options. At the
               21 Airport, the limited service FBO cannot, for example, offer fuel services and has
               22 much more limited space than its full service counterparts.
               23               11.   At the Airport, one full service FBO, Clay Lacy Aviation, will not
               24 service any jet operators until approximately 2023 because it is currently under
               25 construction.
               26               12.   The only limited service FBO, Martin Aviation—an entity that
               27
               28      2
                           https://www.ocair.com/travelers/services/travel-tips/.
COOLEY LLP
ATTORNEYS AT LAW                                                  4
   SAN DIEGO
                                                       AMENDED COMPLAINT
         Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 5 of 55 Page ID #:1263




                   1 Defendants suggested may be a viable option for Plaintiffs moving forward—
                   2 confirmed on June 10, 2021, that it does not have the space to accommodate
                   3 Plaintiffs’ operation. 3 This seems to be, at least in part, based on the County’s
                   4 threats of increasing Martin’s rent (in the middle of a long-term lease period) if it
                   5 partnered with JSX, as well as the message already delivered by the County to its
                   6 FBOs regarding its opposition to JSX’s operations at an FBO. Regardless, Martin
                   7 is no longer a viable option for JSX. This means that, as a practical matter, only
                   8 one FBO could host Plaintiffs: ACI Jet.
                   9         13.   This Court is well aware that ACI Jet, and its principal Bill
               10 Borgsmiller, are on tenuous grounds with the County. As a result, Mr. Borgsmiller
               11 is willing to do or say anything (including submitting several declarations during
               12 the temporary restraining order briefing and offering testimony that was found to
               13 “lack[] in credibility” by the Court, Dkt. 25 at 5) to try and stay in the County’s
               14 good graces. Indeed, the County could at any point ruin his business at the Airport
               15 as it controls his long-term leasehold, which, as this Court observed, led
               16 Mr. Borgsmiller to provide testimony at the hearing that was inconsistent with his
               17 prior statements. (Dkt. 25 at 4.)
               18            14.   Defendants knew all of this. Defendants knew that Plaintiffs’ options
               19 were limited to working out of ACI Jet or the terminal. Defendants also knew that
               20 Plaintiffs’ federally authorized operation could not operate out of the terminal
               21 without a slight reconfiguration of the terminal, which Defendants knew they would
               22 never approve. Defendants thus started on a specific and intentional crusade to
               23 ensure that ACI Jet would not host Plaintiffs. Without ACI Jet, Plaintiffs would be
               24 effectively evicted from the Airport (despite the myriad federal laws that would be
               25 broken in the process).
               26
               27
                   One other possible entity, Jay’s Aircraft Maintenance, Inc., is also space
                       3
              28 constricted.
COOLEY    LLP
ATTORNEYS AT LAW                                      5
   SAN DIEGO
                                                    AMENDED COMPLAINT
         Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 6 of 55 Page ID #:1264




                   1        15.   With that background, Defendants’ plot to eliminate Plaintiffs
                   2 continued in mid-2020 when Defendants began negotiating lease terms ACI Jet and
                   3 Clay Lacy Aviation. Both FBOs were awarded long-term leases after an RFP
                   4 process that took years to complete. The long-term leases started January 1, 2021.
                   5 Clay Lacy would begin construction for its facility, and when it was able to host
                   6 operations, ACI Jet would begin construction on its new facility. By design, the
                   7 County set up a monopoly for ACI Jet from 2021-2023.
                   8        16.   While negotiating lease terms, Defendants specifically asked whether
                   9 the FBO candidates would partner with Plaintiffs. Clay Lacy said “no,” but ACI
               10 Jet said “yes.” However, shortly after submitting their response, ACI Jet submitted
               11 an amended response that crossed out the “yes” and instead made clear they would
               12 not work with Plaintiffs. As this Court put it: “Mr. Borgsmiller believed that ACI
               13 Jet would not be awarded the lease by the County if he indicated that he planned to
               14 serve JSX in 2021 or beyond. This led Mr. Borgsmiller to change his answer to
               15 Question 3 in the lease application.” (Dkt. 25 at 4; Exhibit A.)
               16           17.   At the same time, Defendants were soliciting comments on the
               17 proposed lease terms from non-parties, such as the City of Newport Beach. After
               18 discussions with the City of Newport Beach, a new term was added into the
               19 proposed lease that specifically and intentionally targeted Plaintiffs—and only
               20 Plaintiffs—and made it impossible for them to operate out of an FBO. This is the
               21 illegal Lease Restriction that this Court enjoined on January 3, 2021. (Dkt. 25.)
               22           18.   After this Court enjoined the illegal Lease Restriction, the FAA told
               23 Defendants that they had to comply with federal law and accommodate Plaintiffs.
               24 Indeed, on January 27, 2021, the FAA informed the County that the illegal Lease
               25 Restriction was almost certainly illegal because “this requirement may limit access
               26 by forcing the CFR Part 135 operator to incur the cost for a process not required to
               27 hold the operating certificate, affect its business model and rate structure, and affect
               28
COOLEY LLP
ATTORNEYS AT LAW                                              6
   SAN DIEGO
                                                   AMENDED COMPLAINT
         Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 7 of 55 Page ID #:1265




                   1 its operations at other airports. Additionally, passengers who did not clear TSA
                   2 security at their departing airports would not be able to enter the sterile area upon
                   3 arrival at SNA.” (Exhibit B.)
                   4         19.   Defendants then repealed the illegal Lease Restriction. But their desire
                   5 to eliminate Plaintiffs remained strong and they continued to exercise other forms
                   6 of unlawful force to try and eliminate Plaintiffs.
                   7         20.   For example, around the same time this lawsuit was initiated,
                   8 Defendant Rondinella sent letters to the FBOs instructing them not to partner with
                   9 Plaintiffs. (Exhibit C.) Then, after the illegal Lease Restriction was enjoined,
               10 Defendants kept the pressure on in other ways (e.g., threatening increases in rent or
               11 otherwise strong arming ACI Jet). Defendants made it clear that ACI Jet—the only
               12 FBO that could host Plaintiffs’ operation at the Airport—would be punished if it
               13 opted to partner with Plaintiffs, especially because on information band belief it
               14 appears ACI Jet is already trying to renegotiate its lease with the County (despite
               15 having been awarded it less than 12 months ago). Defendants’ pressure worked.
               16            21.   As noted, ACI Jet was originally willing to work with Plaintiffs as it
               17 had done since 2018. It stated as much to the County in its RFP response during
               18 summer 2020. But after receiving feedback from the County, ACI Jet changed its
               19 tone, refused to work with Plaintiffs, and understood its marching orders: it could
               20 not partner with Plaintiffs without risking its future at the Airport. (Dkt. 25 at 4;
               21 Exhibit A.)
               22            22.   Since that time, ACI Jet has evicted Plaintiffs, tripled the fees they
               23 charge to Plaintiffs, brought an unlawful detainer suit against Plaintiffs, and is
               24 actively trying to terminate Plaintiffs’ right to operate out of their FBO. These
               25 proceedings are pending before Judge Selna and, if ACI Jet prevails, will result in
               26 Plaintiffs having nowhere to call home at the Airport. This is the goal and intention
               27 of the County and the direct result of the County’s illegal tactics to eliminate
               28
COOLEY LLP
ATTORNEYS AT LAW                                                7
   SAN DIEGO
                                                     AMENDED COMPLAINT
         Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 8 of 55 Page ID #:1266




                   1 Plaintiffs from the Airport. This discrimination is prompted in part by the County’s
                   2 desire to appease vocal components of the City of Newport Beach.
                   3        23.    After repealing the illegal Lease Restriction, Defendants’ conduct
                   4 demonstrates that it remains actively engaged in its crusade against Plaintiffs. For
                   5 example, since February, Defendants have sent no less than four violation letters to
                   6 Plaintiffs. (Exhibits D, E, F, and G.) The violations announced in these letters
                   7 purport to punish Plaintiffs for not complying with allocation or parking
                   8 requirements that were never issued by the County.
                   9        24.    Defendants also remain steadfast in their refusal to even consider any
               10 other location at the Airport for JSX to operate. JSX offered at least a dozen
               11 options—many of which are currently being used by other operators at the Airport,
               12 such as charter flights for sports teams or international flights conducted by
               13 airlines—each of which would comply with federal law. Exhibit H attached to this
               14 Amended Complaint is a map of the Airport with visual depictions setting forth some
               15 of the viable areas where Plaintiffs could operate from in a reasonable and non-
               16 discriminatory manner. Defendants have failed to explain why these locations are
               17 not available.
               18           25.    But Defendants have rejected or have not even respond to these
               19 proposals, much less provide a reason why Plaintiffs’ access is being denied. The
               20 true reason is clear: Defendants are intent on eliminating Plaintiffs from the Airport
               21 and are doing everything in their power to ensure that Plaintiffs are removed.
               22           26.    Despite JSX’s repeated requests for accommodation and presentation
               23 of at least a dozen suitable ways to achieve it, the County has refused to permit JSX
               24 to operate anywhere at the Airport other than an FBO. And then the County
               25 threatened each FBO to ensure they would not accommodate JSX, and specifically
               26 exerted pressure on Mr. Borgsmiller—as noted by this Court (Dkt. 25)—to ensure
               27 that ACI Jet would not continue to partner with Plaintiffs.
               28
COOLEY LLP
ATTORNEYS AT LAW                                               8
   SAN DIEGO
                                                   AMENDED COMPLAINT
         Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 9 of 55 Page ID #:1267




                   1         27.   Defendants’ conduct of limiting JSX’s access to the Airport prevents
                   2 Plaintiffs from offering diverse and underserved routes and services that are fully
                   3 authorized by federal law. Defendants’ conduct was performed with the specific
                   4 intent of discriminating against Plaintiffs.
                   5         28.   As a result, Plaintiffs have been unable to obtain a solution at an FBO
                   6 and Plaintiffs have been prohibited from operating out of the terminal. These are
                   7 the only options provided by Defendants, which effectively means that Plaintiffs
                   8 have nowhere to turn to ensure reasonable and non-discriminatory access to the
                   9 Airport absent relief from this Court.
               10            29.   The County’s conduct is unconstitutional for at least two reasons: (1) it
               11 is preempted by federal law; and (2) it violates Plaintiffs’ right to equal protection
               12 under the law.         For both reasons, Plaintiffs seek declaratory and permanent
               13 injunctive relief to ensure that they will be able to provide air transportation services
               14 at the Airport. Plaintiffs also seek damages, including nominal damages, due to the
               15 County’s completed and on-going violations of law.
               16                                          PARTIES
               17 Plaintiffs
               18            30.   Plaintiff Delux Public Charter, LLC d/b/a JSX Air (“JSX”) is a
               19 Delaware limited liability company with its administrative offices located at 1341
               20 Mockingbird Lane, Suite 600E in Dallas, Texas. JSX is an FAA-certificated, on-
               21 demand air carrier that operates commercial flights pursuant to 14 C.F.R. § 135 and
               22 holds a Commuter Air Carrier Authority issued by the DOT. JSX’s operations are
               23 safe, legal, quieter than any other commercial operator at JWA, and offer the
               24 traveling public a unique alternative to the traditional air carriers. Indeed, due to
               25 JSX’s ability to facilitate a fast, terminal-free, and socially distanced boarding and
               26 travel experience, customers are able to travel with confidence even during the
               27 pandemic. JSX has an impeccable safety record and is fully compliant with all
               28
COOLEY LLP
ATTORNEYS AT LAW                                                9
   SAN DIEGO
                                                     AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 10 of 55 Page ID #:1268




                   1 applicable federal, state, and local laws.
                   2           31.   Plaintiff JetSuiteX, Inc. (“JetSuiteX”) is a corporation organized
                   3 under the laws of the State of Delaware with its principal place of business located
                   4 at 1341 Mockingbird Lane, Suite 600E in Dallas, Texas. JetSuiteX is the parent
                   5 corporation of JSX. JetSuiteX is an indirect air carrier that sells tickets for JSX
                   6 flights pursuant to authority granted by the DOT. JetSuiteX is fully compliant with
                   7 all applicable federal, state, and local legal obligations.
                   8 Defendants
                   9           32.   Defendant County of Orange, California (“County”), is a municipal
               10 corporation located in the Central District of California, with capacity to sue and be
               11 sued. The County is the owner and operator of the Airport. The Airport, a division
               12 of the County, is a commercial and general aviation airport located at 18601 Airport
               13 Way, Santa Ana, California, within the Central District of California. The Airport
               14 is the only commercial service airport in the County and the primary provider of
               15 general aviation services and facilities in the County.4 The County receives federal
               16 grant money to operate the Airport and, as a result, is obligated by the Grant
               17 Assurances and federal statutes to operate in a reasonable, non-discriminatory, and
               18 financially self-sustaining manner. The County operates and maintains the Airport
               19 as a governmental function for the primary purpose of providing air transportation
               20 to the public. The County is managed by five elected officials who make up the
               21 Orange County Board of Supervisors (“Board”). The Board, and each of its
               22 individual members, are representatives, agents, and employees of the County and
               23 the scope of their duties includes, among other things, approving and enforcing lease
               24 terms at the Airport. The County is a person within the meaning of 42 U.S.C. § 1983.
               25              33.   Defendant Barry Rondinella (“Mr. Rondinella”; collectively with
               26 County, “Defendants”) is named in his official capacity as the Airport Director of
               27
               28      4
                           https://www.ocair.com/aboutjwa/
COOLEY LLP
ATTORNEYS AT LAW                                                  10
   SAN DIEGO
                                                     AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 11 of 55 Page ID #:1269




                   1 JWA. At all times relevant to this complaint, Mr. Rondinella was an agent and
                   2 employee of the County who was responsible for developing airport policies,
                   3 administering all activities associated with the operation of a medium hub
                   4 commercial airport, and had direct responsibility for five airport divisions: Business
                   5 Development, Facilities, Finance and Administration, Operations, and Public
                   6 Affairs. Mr. Rondinella reports to the County and is responsible for carrying out
                   7 policies, procedures, and duties regarding the Airport authorized by the Board.
                   8 Mr. Rondinella is a person within the meaning of 42 U.S.C. § 1983 and acts under
                   9 color of state law as to the allegations in this Complaint. Mr. Rondinella’s official
               10 residence is at JWA, which is located in Orange County, California, within the
               11 Central District of California.
               12                               JURISDICTION AND VENUE
               13            34.   This Court has original jurisdiction over the subject matter of this
               14 action pursuant to (1) 28 U.S.C. §§ 1331 and 1343 because the matters in
               15 controversy arise under laws of the United States; (2) because this suit seeks redress
               16 for the deprivation, under color of state law, for rights secured by the United States
               17 Constitution; and (3) this Court’s inherent jurisdiction to grant equitable relief for
               18 violations of the United States Constitution.
               19            35.   This Court has personal jurisdiction over Defendants because they are
               20 domiciled in, reside in, or are a county located in California and because their denial
               21 of JSX’s rights under the United States Constitution and the laws of the United
               22 States occurred within California. The injuries caused by each Defendant occurred
               23 in California.
               24            36.   Venue is proper in the Southern Division of the Central District of
               25 California because Defendants reside in the District and because a substantial part
               26 of the events or omissions giving rise to the claims occurred in the District.
               27            37.   This Court has authority to enter a declaratory judgment and to provide
               28
COOLEY LLP
ATTORNEYS AT LAW                                               11
   SAN DIEGO
                                                     AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 12 of 55 Page ID #:1270




                   1 preliminary and permanent injunctive relief pursuant to Rules 57 and 65 of the
                   2 Federal Rules of Civil Procedure and 28 U.S.C. §§ 2201 and 2202.
                   3        38.    This Court also has authority to enter injunctive relief for Defendants’
                   4 violation of federal law and the United States Constitution through equity
                   5 jurisdiction authorized by Ex Parte Young, 209 U.S. 123 (1908), and its progeny.
                   6                              STATEMENT OF FACTS
                   7 JSX Is Federally Authorized And Indisputably Safe
                   8        39.    JSX is an FAA-certificated air carrier that is authorized by federal law
                   9 to fly customers for compensation or hire under the FAA’s operating rules contained
               10 in 14 C.F.R. § 135 (“Part 135”). JSX also holds a commuter air carrier authorization
               11 issued by the DOT.
               12           40.    JSX has been operating at JWA since June 2018. JSX has never had a
               13 safety incident or accident at JWA or elsewhere in its five-year operating history.
               14           41.    JWA is one of JSX’s largest markets. At various times since 2018,
               15 JSX has flown (or is scheduled to fly) routes that connect the following cities from
               16 its operations at JWA: Las Vegas, Oakland, Phoenix, Reno, Mammoth Lakes,
               17 Monterrey, Napa, Concord, Thermal, Dallas, and Palm Springs. On some routes,
               18 such as Oakland and Las Vegas, JSX competes with the services of airlines. On
               19 other routes, such as Reno, Concord, and seasonal flights to Mammoth and Thermal,
               20 JSX offers the only nonstop service.
               21           42.    Currently, JSX’s operation at JWA directly employs more than 50
               22 individuals who live in or near the County. Hundreds of additional jobs are
               23 supported indirectly. JSX has paid over $13.2 million to operate at JWA, including
               24 over $8.8 million in rent, fuel, passenger facility charges, landing, and other fees
               25 paid at the Airport. JSX estimates that the local economic impact of its flight
               26 operations is $25 million annually.
               27           43.    JSX’s operations are fully compliant with federal law, but they are
               28
COOLEY LLP
ATTORNEYS AT LAW                                               12
   SAN DIEGO
                                                    AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 13 of 55 Page ID #:1271




                   1 structured differently than the large scheduled airlines that operate at JWA. JSX’s
                   2 departure times, departure locations, and arrival locations are specifically
                   3 negotiated with its sole customer, JetSuiteX. JetSuiteX is an indirect air carrier that
                   4 has authority from the DOT under 14 C.F.R. § 380 to sell individual seats to the
                   5 public on the flights it organizes on JSX. 5
                   6         44.   The most unique aspect of JSX’s operations is that its customers do not
                   7 have to enter the terminal of an airport to board or deplane: the result is a fast,
                   8 crowd-free airport experience.
                   9         45.   JSX’s federally approved certification status and its TSA-approved
               10 “Twelve-Five” Security Plan6 (which is superior to and in many ways exceeds the
               11 standard TSA plan utilized in the main terminal) and business model require it to
               12 deplane and enplane customers at locations within the Airport that are not SIDA. A
               13 SIDA location is differentiated and cordoned off from non-SIDA locations at the
               14 Airport—but JSX’s non-SIDA security checkpoints are TSA-approved and meet
               15 federal regulations.
               16            46.   Customers of large airlines who board from terminal buildings are
               17 required to pass through a TSA security checkpoint in order to enter the terminal
               18 (which is a SIDA location) at JWA. The TSA security checkpoints—and the
               19 crowds, frustration, and delays associated with them—are ubiquitous for the
               20 average airport user.
               21            47.   But JSX is different. JSX operates pursuant to a federally authorized
               22 regulatory protocol that permits its customers to bypass normal TSA security
               23
               24
               25   Under this federally authorized arrangement, JetSuiteX sells tickets to the
                       5

                 traveling public, JetSuiteX charters an entire JSX flight, and then JSX operates the
              26 flight using the time, location, and destination designated by JetSuiteX.
              27
                 6
                   The “Twelve Five” Security Plan refers to a category of TSA-approved security
                 plan applicable to the operation of certain aircraft with a maximum certificated
              28 takeoff weight of 12,500 pounds or more. See 49 C.F.R. § 1550.7.
COOLEY    LLP
ATTORNEYS AT LAW                                            13
   SAN DIEGO
                                                     AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 14 of 55 Page ID #:1272




                   1 checkpoints; bypass large crowds and long lines; and bypass the typical time spent
                   2 waiting for an airplane to board and depart. JSX is both faster and safer. JSX
                   3 maintains a rigorous TSA-approved and monitored security plan, but it does not
                   4 process customers through the main terminal’s TSA checkpoints.
                   5        48.    Unlike the major scheduled air carriers, JSX operates 30-seat aircraft
                   6 and offers a type of service that FAA regulations classify as “on-demand” services.
                   7 See 14 C.F.R. Part 110.2 (defining “on demand” operations). Under applicable
                   8 regulations and its TSA-approved security plan, JSX can operate (and has for
                   9 several years incident free, at every one of its airports) from non-SIDA portions of
               10 JWA, such as an FBO (discussed infra). Under federal regulations, JSX does not
               11 need to operate from an FBO, but it must operate from a non-SIDA portion of the
               12 Airport with access to the airfield.
               13           49.    Put another way, JSX can legally and safely permit its customers to
               14 board and deplane without the need to pass through a TSA-security checkpoint.
               15 Importantly, JSX cannot legally permit its customers to enter SIDA areas of JWA
               16 because non-SIDA and SIDA customers cannot commingle under federal
               17 regulations. As a result, JSX’s customers are federally prohibited from entering the
               18 main terminal at JWA (because Defendants refuse to authorize a non-SIDA area in
               19 the terminal). In other words, the County’s conduct (premised on the Access Plan)
               20 has forced JSX to find an FBO to work with; otherwise, JSX’s ability to operate
               21 under its otherwise fully FAA-compliant procedures will be eliminated.
               22           50.    Moreover, even if JSX wanted to introduce a requirement that its
               23 customers pass through a SIDA-compliant security checkpoint at JWA in the main
               24 terminal, by law it would be unable to do so. This is true because several of the
               25 airports that JSX operates out of for routes that link to JWA, such as the airports in
               26
               27
               28
COOLEY LLP
ATTORNEYS AT LAW                                              14
   SAN DIEGO
                                                    AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 15 of 55 Page ID #:1273




                   1 Concord, Thermal, Mammoth Lakes, and Monterey do not have a TSA-checkpoint.7
                   2 As a result, JSX cannot fly out of Concord to JWA and introduce its customers into
                   3 the SIDA portion of the airport. Similarly, the JSX flights operating from airports
                   4 with TSA checkpoints, such as McCarran International Airport in Las Vegas,
                   5 Nevada, originate from non-SIDA locations that lack TSA facilities. Hence, any
                   6 effort by the County to eliminate JSX from the Airport—through a lease restriction,
                   7 strong-arming FBOs, or flatly refusing to authorize a non-SIDA area in the
                   8 terminal—operates to improperly regulate the preempted field of aviation by
                   9 eliminating “access” to JWA on those routes, thus effectively eliminating those
               10 routes and services, which are beneficial to the public.
               11           51.    To be sure, JSX has adopted and implemented security protocols that
               12 exceed TSA requirements, but it screens and boards its customers (approximately
               13 30 per flight) much more rapidly than the larger air carriers who process hundreds
               14 of customers per flight and are required to operate from the SIDA portions of the
               15 terminal (including the TSA checkpoints). JSX thus provides its customers with a
               16 much more rapid, socially distanced way to board and travel: no large groups
               17 waiting to pass through security; no large groups waiting to board; and no large
               18 groups waiting to retrieve baggage. At the height of a global pandemic, this is the
               19 worst time to eliminate JSX’s services that benefit the public—including
               20 immunocompromised customers who are fearful of greater risk and exposure to
               21 infection at the main terminal.
               22           52.    Because JSX’s non-SIDA (but TSA-approved) security protocol can
               23 never be mixed with the SIDA security protocol employed at the main terminal,
               24 JSX’s customers are not required to pass through TSA-security checkpoints.
               25
               26  These airports are not authorized under 14 C.F.R. § 139 and thus they cannot be
                      7

              27 serviced by airlines. They can, however, handle flights from on-demand carriers
                 like JSX. Therefore, JSX’s operations from these airports to John Wayne Airport is
              28 essentially in connecting the underserved market in which the airports are located.
COOLEY    LLP
ATTORNEYS AT LAW                                         15
   SAN DIEGO
                                                   AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 16 of 55 Page ID #:1274




                   1 Instead, these customers are required, by federal law, to utilize non-SIDA locations
                   2 at the Airport.
                   3        53.    But this is not problematic and, instead, is one of the most attractive
                   4 aspects of JSX’s business model. Entirely consistent with federal law, JSX’s
                   5 customers can arrive 20 minutes before a flight, pass through JSX’s TSA-compliant
                   6 and approved security procedures at the FBO, and avoid long lines and large
                   7 crowds. This is only possible if JSX is able to utilize a non-SIDA location at an
                   8 airport for boarding and deplaning. Defendants know this. However, Defendants
                   9 have refused to provide a reasonable accommodation to permit Plaintiffs to continue
               10 their operations at the Airport through a non-SIDA location, in violation of federal
               11 law.
               12           54.    Because of JSX’s boarding process and other customer-centric efforts,
               13 JSX is the highest rated air carrier in North America, and the attractiveness of its
               14 service has only grown during the pandemic. As stated in a 2020 Forbes article
               15 about JSX:
               16           The JSX Simpli-Fly program is centered around the current needs of the
                            Covid traveler, including: increased aircraft and lounge sterilization
               17
                            throughout the day, maintaining only 30-[customers] onboard per flight, 2x1
               18           seating configuration with a minimum of 36-inch pitch and no middle seats
                            or overhead bins and an advanced air circulation system that combines a
               19
                            significantly higher percentage of fresh versus recycled air while creating
               20           “mass flow balance,” which means each section of the cabin has its own air
               21           induction and removal stream.8

               22           55.    JSX has operated for over five years, enjoys a perfect safety record, the
               23 highest customer satisfaction of any air carrier in the United States and was named
               24 #1 air carrier in North America by APEX, the Airline Passenger Experience
               25 Association.
               26
               27
                   https://www.forbes.com/sites/jqlouise/2020/10/27/how-these-brands-are-making-
                       8
              28 traveling-during-covid-19-easier/?sh=309912371630
COOLEY    LLP
ATTORNEYS AT LAW                                         16
   SAN DIEGO
                                                    AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 17 of 55 Page ID #:1275




                   1        56.   By contrast, Spirit (which was welcomed to JWA on November 17,
                   2 2020, just two days before the County prohibited JSX from accessing JWA on
                   3 November 19, 2020), has received some of the lowest ratings. For example, a 2020
                   4 Forbes article on airline ratings during COVID stated:
                   5              At the bottom of the list is Spirit Airlines, which receives the
                                  lowest ranking of the 10 major American carriers. The low-cost
                   6
                                  airline ranks poorly due to additional charges for masks, vague
                   7              cleaning procedures and no efforts to limit flight capacity or
                                  protect frequent flyers. 9
                   8
                   9        57.   With more space between seats and a low hassle airport experience
               10 (e.g., no security lines, no waiting at the gates, and no showing up hours early to
               11 board a flight), thousands of customers have told JSX that it is the only carrier they
               12 will fly until the pandemic subsides. To that end, more than 5,500 customers
               13 contacted the County to voice their opposition to County’s efforts to exterminate
               14 Plaintiffs from the Airport. Among these displeased County residents are many
               15 immunocompromised individuals who need to travel for medical treatment; medical
               16 professionals engaged in fighting the pandemic; and first responders who enable
               17 California to manage emergencies including the pandemic and forest fires.
               18           58.   JSX’s customer-preferred, critical transportation services have been
               19 designated as “Essential” by DOT, the Department of Homeland Security and
               20 Cybersecurity & Infrastructure Security Agency.
               21           59.   Moreover, JSX is the most “neighborly” commercial air carrier at
               22 JWA. Studies have shown that JSX operates the quietest commercial aircraft
               23 serving JWA, and JSX has worked with JWA and the FAA to implement flight
               24 procedures that minimize the negative impacts of noise on the neighboring
               25 communities.
               26
               27
                 https://www.forbes.com/sites/laurabegleybloom/2020/07/27/covid-report-best-
                       9
              28 worst-airlines-coronavirus/?sh=6810a24913af
COOLEY    LLP
ATTORNEYS AT LAW                                       17
   SAN DIEGO
                                                   AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 18 of 55 Page ID #:1276




                   1         60.   A 2019 noise study at JWA empirically demonstrated that a single
                   2 Boeing 737-800—an aircraft commonly used by large airlines—produces the same
                   3 amount of noise as thirty-eight JSX overflights. The community’s concern about
                   4 aircraft noise is real, and JSX has taken affirmative steps to address the issue.
                   5         61.   Simply put, JSX provides a level of safety, convenience, and socially
                   6 distanced flying experience that is otherwise only available to individuals who can
                   7 afford to travel in a private jet. JSX’s services are safe, federally authorized, and
                   8 especially well-suited for individuals who travel during the pandemic.
                   9 JSX Has Safely Operated At JWA Since 2018
               10            62.   JWA is a “public use” Airport that is funded, in part, by grants obtained
               11 under one or more federal programs, including the Airport Improvement Program.
               12 The receipt of federal grant money obligates the County to comply with statutorily
               13 enumerated obligations, known as “Grant Assurances.”
               14            63.   If an airport is obligated to comply with the Grant Assurances, the FAA
               15 has made clear that “Federally obligated airport sponsors are required to operate
               16 airports for the use and benefit of aeronautical users and to make those airports
               17 available to all types, kinds, and classes of aeronautical activities on fair and
               18 reasonable terms, and without unjust discrimination.” (emphasis added).10 In other
               19 words, JWA has a duty to make “reasonable accommodations” to JSX.
               20            64.   In order to comply with its obligation to provide Plaintiffs with
               21 “reasonable accommodations,” Defendants must provide Plaintiffs access to the
               22 Airport on reasonable and non-discriminatory terms. At bottom, Defendants must
               23 ensure that Plaintiffs have reasonable and non-discriminatory access to the public
               24 use Airport in a way that is consistent with Plaintiffs’ federally authorized business
               25 plan.
               26
               27
                  https://www.faa.gov/airports/airport_compliance/media/airportSponsor
                       10
              28 AndUserRightsBrochure.pdf
COOLEY    LLP
ATTORNEYS AT LAW                                        18
   SAN DIEGO
                                                     AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 19 of 55 Page ID #:1277




                   1         65.   Pertinent here, the Grant Assurances, as set forth in federal statute,
                   2 require the County to provide access to all aviation users in a reasonable and non-
                   3 discriminatory manner. At minimum, this means that the County cannot arbitrarily
                   4 seek to exclude an airport user (e.g., an air carrier) from accessing the Airport.11
                   5         66.   Federal law also prohibits the Airport from creating rules or policies
                   6 that have the effect of restricting an airport user’s access to the Airport. Defendants’
                   7 refusal to make any reasonable accommodation for Plaintiffs’ operations—and its
                   8 policy of forcing JSX to find an FBO to work with or be eliminated from the
                   9 Airport—is a contrived and disingenuous rule or policy that restricts Plaintiffs’
               10 access to JWA in violation of federal law.
               11            67.   In April 2018, JWA issued JSX a license to operate from a non-SIDA
               12 location—namely, an FBO located at the Airport. An FBO is an aeronautical
               13 service provider located at an airport who, among other things, offers fueling,
               14 maintenance, and other ground-based services to aircraft operators. FBOs typically
               15 lease premises from the airport sponsor and are obligated to comply with the Grant
               16 Assurances, including the requirement that they offer services in a fair, reasonable,
               17 and non-discriminatory manner. An FBO’s lease typically must be approved by the
               18 airport sponsor, and the airport sponsor has the ability to require an FBO to include
               19 certain terms in its lease.
               20            68.   Under the license, JSX began operating from ACI Jet. ACI Jet is a
               21 large FBO at JWA. Under this license agreement, JSX would rent space and
               22 purchase fuel from ACI Jet. In return, ACI Jet would provide a location for JSX’s
               23 customers to board and deplane JSX flights.
               24            69.   The lease that was in effect between ACI Jet and the County before the
               25
               26   JSX has the option to pursue an administrative remedy for violation of the Grant
                       11

              27 Assurances through a “Part 16” complaint process filed with the FAA. See 14 C.F.R.
                 § 16.1 et seq. However, the FAA does not have jurisdiction to resolve the claims
              28 raised in this Complaint and thus parallel proceedings would be required.
COOLEY    LLP
ATTORNEYS AT LAW                                          19
   SAN DIEGO
                                                     AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 20 of 55 Page ID #:1278




                   1 County passed the illegal Lease Restriction did not contain any terms prohibiting
                   2 JSX’s operations from ACI Jet’s FBO facility.
                   3         70.   Prior to this lawsuit, ACI Jet publicly confirmed its support for JSX’s
                   4 continued operations at JWA during the Board’s meeting held on September 15,
                   5 2020. The only reason that ACI Jet has changed its willingness to work with
                   6 Plaintiffs is because of the County’s conduct. Indeed, due to the Restriction
                   7 imposed by the County and the County’s subsequent strong-arm tactics (discussed
                   8 infra), ACI Jet terminated JSX’s ability to operate out of its FBO facility at JWA as
                   9 of January 1, 2021.
               10            71.   ACI Jet is still actively trying to kick Plaintiffs out of their leasehold
               11 and, in fact, ACI Jet has brought an unlawful detainer suit against JSX that is
               12 currently pending before Judge Selna (see Case No. 8:21-cv-00200-JVS-DFM).
               13            72.   As of the date of this Complaint, JSX still operates from ACI Jet’s FBO
               14 facility, but it does not have a long-term solution. Plaintiffs are subject to being
               15 ejected from ACI Jet’s location at any point. If that occurs, Plaintiffs have nowhere
               16 to operate from at the Airport and, thus, will be unable to continue operations at the
               17 Airport.
               18            73.   This illegal result can easily be avoided by Defendants. There are
               19 numerous places at the Airport—both in the terminal and elsewhere—where
               20 Plaintiffs could operate in a safe, efficient, and lawful manner. The only reason this
               21 is not occurring is because Defendants refuse to authorize such operations.
               22 Defendants’ Conduct Specifically and Intentionally Targets JSX
               23            74.   Since the outset of its operations at JWA, JSX has been utilizing
               24 FBOs—such as ACI Jet—or its own leaseholds for deplaning and enplaning its
               25 customers. But this is not required: Plaintiffs can operate from anywhere at the
               26 Airport other than the SIDA areas of the main terminal.
               27            75.   In the summer of 2020, the County authorized Mr. Rondinella to begin
               28
COOLEY LLP
ATTORNEYS AT LAW                                                20
   SAN DIEGO
                                                    AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 21 of 55 Page ID #:1279




                   1 negotiating new FBO leases, including with ACI Jet and another FBO named Clay
                   2 Lacy Aviation, Inc.
                   3        76.    If the FBO could not secure a new lease with the Airport, it would be
                   4 forced to stop operations at JWA.
                   5        77.    Mr. Rondinella instructed bidders for the FBO leases, including ACI
                   6 Jet, that they must agree to lease terms that were intentionally drafted to restrict
                   7 JSX’s access to JWA.
                   8        78.    The County and Mr. Rondinella’s intent and purpose was to ban JSX
                   9 from operating routes or providing services out of JWA. This same sentiment was
               10 conveyed directly to JSX. On September 11, 2020 (four days before the new leases
               11 were approved), Mr. Rondinella spoke with JSX’s Chief Executive Officer Alex
               12 Wilcox. During this conversation, Mr. Rondinella advised Mr. Wilcox that the
               13 Restriction was both required and intended to prohibit JSX from operating at JWA.
               14           79.    To that end, if the FBO would not agree to prohibit JSX from using its
               15 facilities, their bid for a renewed lease would not be considered. During summer
               16 2020, Mr. Rondinella spoke with the majority owner of ACI Jet regarding ACI Jet’s
               17 lease renewal. On information and belief, Mr. Rondinella told ACI Jet’s majority
               18 owner, Bill Borgesmiller, that ACI Jet would not be awarded a renewed lease unless
               19 it stopped JSX from operating at ACI Jet.
               20           80.    Prior to formally agreeing to Defendants’ proposed Restrictions, ACI
               21 Jet attempted to negotiate terms that would allow JSX to continue to operate routes
               22 and provide services from JWA, but Defendants were insistent that JSX be denied
               23 access to JWA.            Defendants have failed to provide JSX a reasonable
               24 accommodation to permit its continued operations at JWA, in violation of federal
               25 law. Moreover, Defendants would not permit ACI Jet to offer JSX a transition
               26 period.
               27           81.    ACI Jet ultimately agreed, at the County’s behest, to restrict JSX’s
               28
COOLEY LLP
ATTORNEYS AT LAW                                              21
   SAN DIEGO
                                                    AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 22 of 55 Page ID #:1280




                   1 access to JWA in order that its bid proposal would be considered by the County.
                   2        82.    Accordingly, at its September 15, 2020, meeting, the County approved
                   3 new leases between the County and two FBOs: ACI Jet and Clay Lacy Aviation,
                   4 Inc. (the “Leases”). As a result, the Leases contained a Restriction that prohibits
                   5 JSX’s operations from the FBOs as of January 1, 2021.
                   6        83.    The Leases—which only applied to the FBOs from which JSX
                   7 currently operates—contained the Restriction that prohibited the FBOs from
                   8 facilitating customer pick-up or drop-off from “Regularly Scheduled Commercial
                   9 Operators” as defined in the Access Plan 12:
               10           LESSEE shall not permit the operation of a Regularly Scheduled
                            Commercial User as defined in section 2.40 of John Wayne
               11
                            Airport’s Phase 2 Commercial Airline Access Plan and Regulation,
               12           as may be amended from time to time. 13
               13           84.    To be sure, the County did not expressly name JSX in the resolution it
               14 passed that introduced new, mandatory language in the FBO Leases. But it
               15 intentionally drafted the Restriction for the sole and intentional purpose of making
               16 it impossible for JSX—and only JSX—to operate at JWA. The County’s Restriction
               17 barred JSX from accessing JWA because of its FAA-authorized operations in and
               18 out of other non-SIDA terminals—the crux of JSX’s operations and business model
               19 that enables JSX to compete with traditional airlines.
               20           85.    Mr. Rondinella acknowledged that the Restriction intentionally singled
               21 out JSX and was required for the sole purpose of eliminating JSX’s ability to operate
               22 at the Airport.
               23
               24
               25   The Access Plan governs operations at JWA and is a byproduct of the 1985
                       12

                 Settlement Agreement.
              26 13 Orange County Board of Supervisors, Agenda Revisions and Supplementals (Sep.
              27 15,     2020),    Attachment     A     at   24;     Attachment   B    at    24
                 (https://board.ocgov.com/sites/bos.egovoc.com/files/2020-09/rev-
              28 sup09152020.pdf.
COOLEY    LLP
ATTORNEYS AT LAW                                         22
   SAN DIEGO
                                                   AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 23 of 55 Page ID #:1281




                   1         86.    The Access Plan classifies JSX as a “Regularly Scheduled Commercial
                   2 User.” 14 This is the same category that applies to the large, regularly scheduled
                   3 carriers, such as Southwest or Delta. However, because the scheduled carriers are
                   4 federally required to operate from the SIDA portions of the terminal—a byproduct
                   5 of the FAA certification status that the major carriers have, set forth in 14 C.F.R.
                   6 § 121 (“Part 121”)—the Restriction applies uniquely to JSX.
                   7         87.    The regulatory distinction between the large airlines and JSX is key to
                   8 understanding the subtle but intentional discrimination inherent in the Restriction,
                   9 which was intended to prevent Plaintiffs from accessing JWA. The major carriers
               10 who operate under Part 121 never operated out of the FBOs, have always operated
               11 out of the terminal, and are federally prohibited from utilizing the FBOs.
               12            88.    Therefore, by drafting the Leases (which apply only to the FBOs) in
               13 this manner, the County and Mr. Rondinella intentionally targeted the only
               14 “Regularly Scheduled Commercial User” that had operated out of the FBOs—
               15 JSX—from continuing to operate out of the FBOs. In so doing, Defendants knew
               16 they were making it impossible for JSX to continue operating out of JWA. The
               17 Restriction was intentionally added to the Leases to eliminate JSX—a small and
               18 innovative air carrier with a popular model—to eliminate competition for the large
               19
               20
               21
                       14
                          The term “Regularly Scheduled Commercial User” defined and used in the
                       Access Plan does not correspond to any term or classification used in the Federal
               22      Aviation Regulation. Instead, under JWA’s Access Plan § 2.40, a “Regularly
               23      Scheduled Commercial User” means “any person conducting aircraft operations at
                       JWA for the purpose of carrying passengers, freight, or cargo where such
               24      operations: (i) are operated in support of, advertised, or otherwise made available
               25      to members of the public by any means for commercial air transportation purposes,
                       and members of the public may travel or ship Commercial Cargo on the flights; (ii)
               26      the flights are scheduled to occur, or are represented as occurring (or available) at
               27      specified times and days; and (iii) the person conducts, or proposes to operate,
                       departures at JWA at a frequency greater than two (2) times per week during any
               28      consecutive three (3) week period.”
COOLEY LLP
ATTORNEYS AT LAW                                                 23
   SAN DIEGO
                                                     AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 24 of 55 Page ID #:1282




                   1 airlines at JWA. And at the same time, JWA welcomed Spirit and Allegiant that
                   2 fail to provide the public with the same unique services JSX provides.
                   3        89.    The Restriction does not prohibit the operations of any other on-
                   4 demand air carrier. Indeed, if a non-JSX carrier operating under the same federal
                   5 authority and utilizing the same aircraft as JSX arrived at JWA, it would have been
                   6 permitted to pick-up and drop-off its customers at the FBOs. JSX was the only
                   7 operator prohibited from accessing the FBOs at JWA as a result of the Restriction.
                   8        90.    On December 14, 2020, Plaintiffs brought suit against Defendants, and
                   9 sought an injunction prohibiting Defendants from enforcing the illegal Lease
               10 Restriction.
               11           91.    On January 3, 2021, this Court enjoined Defendants from enforcing the
               12 illegal Lease Restriction. This injunction remains in place as of the date of this
               13 filing.
               14           92.    On January 14, 2021, the County Board voluntarily withdrew the
               15 illegal Lease Restriction.
               16           93.    Defendants retain the authority to enact the same illegal Lease
               17 Restriction or a substantially similar law absent a permanent injunction from this
               18 Court. Defendants’ conduct over the past six months—including the issuance of
               19 four “default letters” and its continual refusal to work with Plaintiffs to find an
               20 accommodation—support the notion that Defendants have every intention of
               21 eliminating Plaintiffs from the Airport. (Exhibits D, E, F, and G.)
               22           94.    Even after the illegal Lease Restriction was enjoined, Defendants have
               23 refused to find a reasonable accommodation for Plaintiffs at the Airport. Instead,
               24 Defendants have threatened the FBOs to ensure they would not work with Plaintiffs
               25 and refused to consider any other accommodation at the Airport. Perhaps most
               26 notably, Defendants have flatly rejected Plaintiffs’ numerous requests for access at
               27 County-owned, non-SIDA areas of the Airport, including operating from the U.S.
               28
COOLEY LLP
ATTORNEYS AT LAW                                              24
   SAN DIEGO
                                                   AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 25 of 55 Page ID #:1283




                   1 Customs and Border Protection (“USCBP”) Federal Inspection Service (“FIS”) area
                   2 in the JWA when it is not in use by USCBP; creating a non-SIDA corridor to a gate
                   3 or ramp location at the terminal which the County could designate for access by
                   4 JSX; operating in the same manner as sports team charters operate at the Airport;
                   5 remaining at the ACI Jet FBO lobby location; escorting passengers to a gate for
                   6 loading and continuing to operate out of an FBO; or operating from non-SIDA
                   7 buildings with access to the airfield.
                   8         95.   As demonstrated, Defendants have foreclosed all other potential
                   9 accommodations at the Airport.
               10            96.   After giving JSX assurance that an “olive branch” would be extended
               11 following the November 2020 election, the County rejected all of JSX’s proposals
               12 in a letter dated November 19, 2020. (Exhibit I.) The County’s illegal Lease
               13 Restriction and refusal to make any reasonable accommodation have had the impact
               14 of restricting JSX’s access to JWA and prohibiting JSX’s routes and service from
               15 JWA. As noted, JSX cannot simply begin utilizing the terminal (which is a SIDA
               16 location) because, among other reasons, it flies routes that connect JWA to airports
               17 that lack TSA-staffed facilities, such as Buchanan Field in Concord, California.
               18 Flights from Concord (as an example) cannot deplane at JWA’s SIDA-compliant
               19 terminal. Therefore, all routes and services from Concord have been eliminated by
               20 the Restriction. This issue could be avoided if Defendants would allow Plaintiffs
               21 to use a non-SIDA area of the terminal, but that type of accommodation has been
               22 rejected without explanation.
               23            97.   To date, Defendants have not provided any basis, justification, or
               24 reason for refusing to provide Plaintiffs with access to the Airport.
               25            98.   Despite there being no incidents, accidents, or other safety issues for
               26 the two-plus years that JSX operated out of ACI Jet, or the five years JSX has
               27 operated nation-wide, the County banned JSX’s operations.
               28
COOLEY LLP
ATTORNEYS AT LAW                                              25
   SAN DIEGO
                                                    AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 26 of 55 Page ID #:1284




                   1 JWA Refuses To Provide Reasonable Accommodations To JSX
                   2        99.    Defendants have completely restricted JSX’s access to the Airport.
                   3 Furthermore, despite JSX’s good faith and best efforts, JWA has denied all requests
                   4 for accommodation. Far from providing a “reasonable accommodation” to JSX—
                   5 as JWA is required to do under federal law and its Grant Assurances—the Airport
                   6 has failed to provide any accommodation at all.
                   7        100. Seeking to find a reasonable accommodation that would be acceptable
                   8 to the County, JSX proposed several viable alternatives to the County and
                   9 Mr. Rondinella for JSX to operate at the Airport. JSX has written and told this to
               10 the County and Mr. Rondinella several times, but every potential accommodation
               11 presented by JSX was denied or ignored.
               12           101. During the September 11 conversation between JSX’s Mr. Wilcox and
               13 Mr. Rondinella, Mr. Wilcox advised Mr. Rondinella that the Restriction (that had
               14 been proposed but not yet approved) would deny JSX access to the ACI Jet facility
               15 and asked that JSX be accommodated at another location at the Airport.
               16           102. To try and find a way to accommodate its services at JWA, Mr. Wilcox
               17 renewed a request that JSX has previously made that JWA convert an under-utilized
               18 portion of the terminal or terminal ramp and parking area into a non-SIDA area to
               19 accommodate JSX’s operation. This request was summarily denied.
               20           103. JSX also offered, again, to operate out of a number of unused buildings
               21 at JWA, convert space to be compliant with its non-SIDA operations, or bus its
               22 customers from the FBO to a different loading area for customer pick-up and drop-
               23 off. These reasonable accommodations were also denied.
               24           104. In addition, JSX proposed to operate consistent with the charter
               25 services operated on behalf of sports teams where an air carrier buses its customers
               26 from an off-Airport location (e.g., a hotel) to its aircraft on the terminal ramp or at
               27 an FBO. This reasonable accommodation was also formally denied in a letter from
               28
COOLEY LLP
ATTORNEYS AT LAW                                              26
   SAN DIEGO
                                                   AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 27 of 55 Page ID #:1285




                   1 the County dated November 19, 2020. (Exhibit I.)
                   2        105. JSX was (and remains) willing and able to do anything that would
                   3 permit it to retain access to the Airport. In a letter dated January 6, 2021—shortly
                   4 after this Court enjoined the illegal Lease Restriction—JSX made a series of
                   5 proposals for alternative sites on the Airport that could accommodate JSX’s
                   6 operation.     (Exhibit J.)    Defendants ignored or rejected these proposed
                   7 accommodations.
                   8        106. Indeed, Mr. Rondinella and the Airport have repeatedly refused to
                   9 make any accommodation that would allow JSX to continue to operate at JWA
               10 consistent with its TSA-approved security plan and FAA-approved operating
               11 authority.
               12           107. In fact, in conversations with County Counsel, County Counsel has
               13 affirmatively stated that any option that involved County-owned land was a “rabbit
               14 hole” that will not be approved.
               15           108. The County’s and Mr. Rondinella’s refusal was intended to and has
               16 denied JSX access to the Airport. In doing so, the Airport has failed to fulfill the
               17 legal obligations it undertakes as a public use airport that receives federal funds,
               18 including a commitment “to make [the] airport[] available as an airport for public
               19 use on reasonable terms and without unjust discrimination to all types, kinds and
               20 classes of aeronautical activities, including commercial aeronautical activities
               21 offering services to the public at the airport.”
               22           109. On November 19, 2020, the County issued two letters to JSX. In the
               23 letters, the County refused to offer any accommodation (notwithstanding the prior
               24 discussions) and terminated JSX’s authority to operate as a commuter air carrier
               25 from the FBO as of January 1, 2021. (Exhibits I and K.)
               26           110. To be sure, the termination letter purports to grant JSX the ability to
               27 operate out of the SIDA terminal for 2021. But the County knows that this is
               28
COOLEY LLP
ATTORNEYS AT LAW                                              27
   SAN DIEGO
                                                    AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 28 of 55 Page ID #:1286




                   1 federally prohibited (because the County refuses to authorize a non-SIDA area in
                   2 the terminal) and thus it intentionally proposed a false option to JSX by forcing its
                   3 customers through the SIDA main terminal.
                   4         111. Again, JSX is unable to utilize SIDA locations (such as the main
                   5 terminal) to deplane (as an example) because none of its customers have passed
                   6 through TSA-checkpoints and, in some cases, are coming from airports that do not
                   7 have SIDA locations at all, such as Concord, California.
                   8         112. The County’s “option” for 2021 set forth in the letter is no option at
                   9 all.
               10            113. The County’s conduct has had the effect of restricting JSX’s access to
               11 the Airport and ending JSX’s services and routes at JWA due to an inability to find
               12 a long-term solution for a place to deplane and enplane its customers.
               13 JWA Acts In Bad Faith
               14            114. Despite the County’s and Mr. Rondinella’s intention to ban JSX from
               15 the Airport, JSX was offered several assurances that it would be able to operate in
               16 2021, even after the Leases were approved.
               17            115. Around the same time that the County was considering and ultimately
               18 approved the new Restriction, JSX reached out to the Orange County traveling
               19 public and asked them to write to the Board if they opposed the Restriction that the
               20 Board was considering. The public responded with more than 5,500 emails to the
               21 Board in the ensuing 48 hours. These emails came from County residents and
               22 national travelers who opposed the Restriction that banned JSX from operating
               23 routes and services out of JWA.
               24            116. Perhaps in reaction to the public outcry, or perhaps recognizing that
               25 the Restriction is invalid under federal law and its own Access Plan, the County
               26 requested that JSX not pursue legal remedies and wait for resolution until after the
               27 election as it was prepared to offer an “olive branch” to provide JSX with the ability
               28
COOLEY LLP
ATTORNEYS AT LAW                                               28
   SAN DIEGO
                                                    AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 29 of 55 Page ID #:1287




                   1 to continue operating out of JWA consistent with JSX’s business model and federal
                   2 law.
                   3        117. Acting in good faith, JSX complied with the County’s request that it
                   4 not seek legal redress for this violation and waited to hear the County’s proposed
                   5 path forward. JSX was optimistic that the County would remedy its constitutional
                   6 violation and provide a reasonable accommodation as it is required to do under
                   7 federal law prior to January 1, 2021.
                   8        118. Based on these assurances from the County, and in reliance upon them,
                   9 and the availability of numerous options for JWA to accommodate JSX, JSX
               10 continued and continues to sell tickets to customers for flights departing to or
               11 arriving at JWA after January 1, 2021; schedule new routes that incorporate JWA in
               12 the city-pairing after January 1, 2021; enter into agreements to service new cities
               13 from JWA after January 1, 2021; and market its services to the people who fly into
               14 or out of Orange County.
               15           119. For example, on September 21, 2020, the County suggested that JSX
               16 would be permitted to operate from the ACI Jet terminal for another year (e.g., for
               17 all of 2021). This would allow JSX to continue to operate as it always has for
               18 another year, and to plan for alternative accommodations at JWA during that time.
               19           120. On September 25, 2020, JWA officials met with JSX to discuss
               20 possible customer and related operational alternatives proposed by JSX, including
               21 the following:
               22                  A.    Operate out of the U.S. Customs and Border Protection
                                         (“USCBP”) Federal Inspection Service (“FIS”) area when
               23
                                         it is not in use by USCBP;
               24                  B.    Operate from a gate at the main terminal that is
                                         underutilized and construct a corridor in order to provide
               25
                                         a non-SIDA area for customers to enter and exit the
               26                        Airport for boarding;
               27                  C.    Operate in a manner consistent with sport team charter
                                         operations at the Airport and are permitted to use non-
               28                        SIDA areas of the Airport for boarding and deplaning;
COOLEY LLP
ATTORNEYS AT LAW                                               29
   SAN DIEGO
                                                   AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 30 of 55 Page ID #:1288




                   1                  D.     Remain at the current FBO lobby location at ACI Jet and
                                             escort customers to the underutilized gate for loading; or
                   2
                                      E.     Continue to operate out of ACI Jet in a manner consistent
                   3                         with current JSX operations.
                                      F.     Operate from a facility JSX would construct on the empty
                   4
                                             lot immediately South of and adjacent to the Terminal.
                   5
                                121. Following this meeting, JWA and County officials communicated to
                   6
                       JSX that a firm proposal—the aforementioned “olive branch”—would be
                   7
                       forthcoming, but not until after the election in early November.
                   8
                                122. Despite these assurances, the County did not offer any accommodation
                   9
                       to JSX and appears to have been acting in bad faith. Instead, the County summarily
               10
                       denied any of the accommodations that had been proposed and discussed.
               11
                                123. The promised “olive branch” was not the only reason that JSX
               12
                       believed, in good faith, that the County would ameliorate its constitutional violation
               13
                       and afford JSX an accommodation.
               14
                                124. Due to the Access Plan, JWA has annual capacity limitations on the
               15
                       number of customers that can utilize the Airport.15 The Settlement Agreement has
               16
                       been modified and the customer capacity limits have increased several times since
               17
                       1985. See County of Orange v. Air California, Inc., No. CV 85-1542 (Dec. 13,
               18
                       1985), as amended.
               19
                                125. To comply with the Settlement Agreement but also maximize the
               20
                       number of customers who can use the Airport, the County has instituted a process
               21
                       in which air carriers may request a certain allocation of capacity for the upcoming
               22
                       year. Since 2018, JSX has been afforded an annual capacity with the County’s full
               23
                       knowledge that its operations are out of ACI Jet’s FBO facility.
               24
                                126. In parallel with the Lease negotiations, the County engaged in its
               25
                       annual process for allocating capacity under the Access Plan. On August 19, 2020,
               26
               27
               28      15
                            Some operations do not require an allocation, such as general aviation flights.
COOLEY LLP
ATTORNEYS AT LAW                                                  30
   SAN DIEGO
                                                        AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 31 of 55 Page ID #:1289




                   1 in a letter from Mr. Rondinella, JWA invited JSX and other commuter air carriers
                   2 to request customer allocations for 2021.
                   3        127. On September 11, 2020 (four days before the Leases were approved),
                   4 JSX submitted its timely request for an allocation of 95,070 customers for 2021.
                   5 This is the same number of customers that JSX had requested, and JWA had
                   6 approved, for 2020.
                   7        128. Just two weeks before Mr. Rondinella announced commencement of
                   8 services by Spirit and Allegiant, Mr. Rondinella recommended that the County
                   9 approve JSX’s complete 2021 allocation request at the November 3, 2020, Board
               10 meeting. This suggested that the Airport was expecting JSX to continue operating
               11 at JWA, which could only occur if an accommodation was made that did not require
               12 JSX to operate out of a SIDA portion of the terminal.
               13           129.    For both reasons—the express “olive branch” statement by the
               14 County as well as the implicit recognition that JSX would need customer allocation
               15 for 2021 only if it was allowed to operate at JWA—JSX took the County at its word
               16 and tried to find a non-litigious solution.
               17           130. But the County and Mr. Rondinella apparently had no intention of
               18 finding such a solution. Instead, on November 17, 2020, JWA welcomed large
               19 airlines Spirit and Allegiant in a well-publicized announcement; and 48 hours later,
               20 on November 19, 2020, JWA terminated JSX’s services from the FBO run by ACI
               21 Jet. The bad faith with which they operated has now forced JSX to seek emergency
               22 relief due to the Restriction becoming effective as of January 1, 2021.
               23 JSX Needs Declaratory And Injunctive Relief To Avoid Irreparable Harm
               24           131. Defendants have targeted and are targeting JSX’s operations for
               25 elimination with the intention of excluding JSX from JWA.
               26       132. County officials have admitted that the intent of the Restriction was to
               27 eliminate JSX.
               28
COOLEY LLP
ATTORNEYS AT LAW                                             31
   SAN DIEGO
                                                   AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 32 of 55 Page ID #:1290




                   1         133. On information and belief, the County was motivated to prohibit JSX
                   2 from operating at JWA to favor the more politically powerful large airlines.
                   3         134. For example, on November 17, 2020, and two days prior to issuing the
                   4 letters terminating JSX’s authority to operate at JWA, Spirit announced that it would
                   5 begin service from JWA to both Oakland and Las Vegas, which are both cities
                   6 currently served by JSX.        The Airport held a ceremony to celebrate the
                   7 commencement of Spirit’s operations at the Airport:
                   8    SPIRIT JETS OFF FROM ORANGE COUNTY TO OAKLAND AND LAS
                                                VEGAS16
                   9
               10
               11
               12
               13
               14
               15
               16
               17
               18
               19           Spirit began Orange County to Oakland and Las Vegas on 17 and 18
                                    November respectively. Phoenix is coming in January.
               20
               21            135. On the same day, the Airport also announced that it would be
               22 welcoming Allegiant to begin operating out of JWA—including flights to Reno,
               23 another route which JSX services. If the County’s illegal action is allowed to stand,
               24 the Airport will have succeeded in eliminating one of three competitors on the JWA-
               25 Oakland route and one of four competitors on the JWA-Las Vegas route—all to the
               26
               27
                   https://www.anna.aero/2020/11/20/spirit-jets-off-from-orange-county-to-
                       16
              28 oakland-and-las-vegas/
COOLEY    LLP
ATTORNEYS AT LAW                                       32
   SAN DIEGO
                                                    AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 33 of 55 Page ID #:1291




                   1 benefit of the large airlines serving those routes. This is just an example of the
                   2 Airport’s discriminatory actions taken to favor Part 121 airlines at the expense of
                   3 JSX.
                   4         136. Moreover, Plaintiffs have learned that the City of Newport Beach was
                   5 actively involved in the County’s decision to enact the illegal Lease Restriction.
                   6 Discovery showed that the City of Newport Beach was reviewing draft lease terms
                   7 and suggesting changes to the terms, despite the City of Newport Beach having
                   8 nothing to do with the Lease: it is neither the lessor nor lessee.
                   9         137. The County was apparently willing to ignore its federal obligations to
               10 appease part of its constituent base. Indeed, the County intentionally targeted
               11 Plaintiffs in a naked effort to score political favor with the City of Newport Beach.
               12            138. As a result of Defendants’ unlawful conduct, and in the absence of
               13 permanent injunctive relief, JSX will suffer an irreparable blow to its business
               14 model, substantial loss of business, will be put at a significant competitive
               15 disadvantage, will suffer harm to its business reputation and damage to its goodwill,
               16 its JWA-based employees will be harmed, and its constitutional rights will be
               17 violated.
               18            139. JSX is already suffering many of these irreparable harms as it has been
               19 forced to pay higher rates, face uncertainty regarding future operations, bring this
               20 litigation, and suffer from negative public relations due to the County’s conduct.
               21            140. JSX is not the only party negatively affected by the County’s illegal
               22 conduct in refusing to provide a reasonable and non-discriminatory option for
               23 Plaintiffs. A significant segment of the traveling public has spoken loudly and
               24 clearly that it prefers to travel on JSX as compared to alternative, more crowded
               25 modes of transportation. More than 5,500 travelers affirmatively contacted the
               26 Board as a result of the illegal Restriction and dozens appeared at the Board’s
               27 meeting on September 15, 2020, expressing that they prefer to fly on JSX.
               28
COOLEY LLP
ATTORNEYS AT LAW                                               33
   SAN DIEGO
                                                     AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 34 of 55 Page ID #:1292




                   1 Defendants’ conduct is harming the County’s residents and the public.
                   2 Plaintiffs Remain Without A Solution at the Airport
                   3        141. Since this Court enjoined the illegal Lease Restriction on January 3,
                   4 2021, Defendants have continued to try and eliminate Plaintiffs.
                   5        142. Defendants suggested in proceedings with this Court that Martin
                   6 Aviation may be a viable location for Plaintiffs. Defendants then placed several
                   7 obstacles in the way of Plaintiffs and Martin which took months to navigate.
                   8        143. On June 10, 2021, Martin told Plaintiffs that they were unable to
                   9 support Plaintiffs’ operations.
               10           144. As already mentioned, the other FBOs at the Airport—ACI Jet and
               11 Clay Lacy—have also stated they cannot support Plaintiffs on a going-forward
               12 basis.
               13           145. Plaintiffs thus have only one option to access the Airport under the
               14 Access Plan: the terminal. But Defendants have refused to accommodate Plaintiffs
               15 in the terminal by refusing to allow a non-SIDA area.
               16           146. As a result, Plaintiffs have no ability to access the Airport—a public
               17 use airport—on a going-forward basis.
               18           147. In the meantime, Defendants have sent Plaintiffs four violation letters
               19 on February 17, April 6, April 23 and May 20, 2021, that are further evidence of
               20 Defendants’ larger scheme to eliminate and harass Plaintiffs. The letters nominally
               21 charge Plaintiffs with underutilizing passenger allocations and remain overnight
               22 (“RON”) aircraft parking allocations in violation of the Access Plan. (Exhibits D,
               23 E, F, and G.) They charge JSX with failing to operate a minimum percentage of its
               24 passenger and RON allocations under the Access Plan—despite the fact that the
               25 County never officially awarded JSX an allocation for 2021. The County fails to
               26 explain how JSX can underutilize an allocation it never received. The problem is
               27 that Plaintiffs have been asking for their license to operate from the County since
               28
COOLEY LLP
ATTORNEYS AT LAW                                              34
   SAN DIEGO
                                                       AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 35 of 55 Page ID #:1293




                   1 November 2020 and the County has refused to grant it.
                   2        148. These violation letters underscore the County’s intent:           to do
                   3 everything in its power to discriminate against Plaintiffs and try to force them out
                   4 of the Airport.
                   5                              LEGAL BACKGROUND
                   6        149. Congress has preempted the field of aviation and air carrier regulation.
                   7 This means that, inter alia, counties are not permitted to self-regulate the air
                   8 transportation industry. Any effort to do so is invalid under the Supremacy Clause
                   9 of the United States Constitution.
               10           150.   Congress determined that preemption was necessary in order to,
               11 among other things: encourage entry into the air transportation market by new
               12 carriers; strengthen small air carriers to ensure a more effective and competitive
               13 airline industry; ensure the availability of a variety of adequate, economic, efficient,
               14 and low-priced services without unreasonable discrimination; and to prevent unfair,
               15 deceptive, predatory, or anticompetitive practices in air transportation. See 49
               16 U.S.C. § 40101.
               17           151. The DOT and FAA are responsible for implementing, enforcing, and
               18 overseeing Congress’ duly enacted aviation laws. The FAA regulates aviation
               19 safety and has done so by implementing federal regulations pertaining to every
               20 aspect of airport and aircraft operations. The DOT regulates economic aspects of
               21 the aviation industry. Together, the DOT and FAA have full authority to regulate
               22 the aviation industry.
               23           152. Congress has expressly preempted state and local governments from
               24 enacting or enforcing “a law, regulation, or other provision having the force and
               25 effect of law related to price, route, or service of an air carrier . . .” 49 U.S.C.
               26 § 41713(b)(1).
               27           153. In so doing, Congress expressly wanted to avoid a patchwork of state
               28
COOLEY LLP
ATTORNEYS AT LAW                                              35
   SAN DIEGO
                                                    AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 36 of 55 Page ID #:1294




                   1 and local regulations from unduly burdening interstate commerce. As a result,
                   2 nearly all state and local laws, regulations, or other provisions having the force and
                   3 effect of law that relate to the aviation industry are preempted and invalid.
                   4         154. Congress allows for an extremely narrow exception to the otherwise
                   5 wholesale preemption for local governments “carrying out [their] proprietary
                   6 powers and rights” as airport sponsors. Id. § 41713(b)(3). If a local government
                   7 seeks to regulate within this exception, its regulations must (i) conform with federal
                   8 law and (ii) be otherwise reasonable, non-arbitrary, and non-discriminatory. Id.
                   9         155. Local governments are expressly prohibited from unilaterally
               10 imposing regulations in this area absent FAA approval. In determining whether a
               11 local regulation restricting access to a public airport meets the narrow exception,
               12 the FAA has stated that such regulations must balance both local and federal
               13 interests. The determination whether local regulations meet these requirements is
               14 left to the sole province of the FAA.
               15            156. Local restrictions or access plans that violate federal law or federal
               16 policy are per se unreasonable and thus do not fit within the narrow “proprietary
               17 right” exception.
               18 Airport Noise and Capacity Act (“ANCA”) Preemption
               19            157. Congress’ most authoritative expression of intent regarding the extent
               20 of federal preemption in the area of access at public airports is the Airport Noise
               21 and Capacity Act (“ANCA”), 49 U.S.C. § 47521, et seq.
               22            158. ANCA was adopted after Congress determined that previous federal
               23 statutes and regulations were insufficient to ensure a uniform federal aviation policy
               24 regarding noise and airport access restrictions.
               25            159. ANCA, and the FAA’s regulatory scheme generally, classify aircraft
               26 into four “Stages” based on noise levels. Stage 1 aircraft emit the most noise, and
               27 Stage 4 aircraft emit the least, with Stage 2 and Stage 3 aircraft in between. JSX
               28
COOLEY LLP
ATTORNEYS AT LAW                                               36
   SAN DIEGO
                                                     AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 37 of 55 Page ID #:1295




                   1 operates Stage 3 aircraft.
                   2         160. Through ANCA, Congress explicitly sought to address the
                   3 “uncoordinated and inconsistent restrictions on aviation that could impede the
                   4 national air transportation system[.]” 49 U.S.C. § 47521(2). Because Congress
                   5 recognized that local airport sponsors may seek to control access to airports within
                   6 their jurisdictions, Congress expressly found that access restrictions to public
                   7 airports “must be carried out at the national level.” Id. § 47521(3)-(4). This is
                   8 express preemption in the field of access to public airports and aircraft noise.
                   9         161. The FAA has promulgated extensive regulations, published at
               10 14 C.F.R. § 161 (“Part 161”), which create a uniform process for airport sponsors
               11 to seek permission to introduce access restrictions at airports.
               12            162. ANCA prohibits airport sponsors from imposing regulations that
               13 restrict a Stage 3 aircraft’s ability to access a public airport unless the sponsor
               14 complies with Part 161 and the FAA grants permission.
               15            163. To date, no airport has successfully obtained permission from the FAA
               16 to impose an access restriction on Stage 3 aircraft via the Part 161 process or
               17 otherwise.
               18            164. Indeed, ANCA’s requirements for enacting access restrictions for
               19 Stage 3 aircraft are remarkably stringent. Proprietors must obtain, inter alia,
               20 (i) FAA approval for the restriction or (ii) the unanimous consent of all aircraft
               21 operators affected by the restriction. 49 U.S.C. § 47524(c)(1).
               22            165. Federal courts and the FAA have both interpreted § 47524 as a
               23 requirement that all public airports comply with Part 161 before any access
               24 restriction affecting a Stage 3 aircraft can be enforced. See 14 C.F.R. §§ 161.101,
               25 161.301(c).
               26            166. Defendants have not sought nor obtained FAA approval for the access
               27 restriction imposed on Plaintiffs (whether based on the illegal Lease Restriction, the
               28
COOLEY LLP
ATTORNEYS AT LAW                                               37
   SAN DIEGO
                                                     AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 38 of 55 Page ID #:1296




                   1 Access Plan, or otherwise).
                   2         167. Defendants have also failed to obtain unanimous consent of all
                   3 operators (as evidenced by this lawsuit).
                   4         168. Moreover, even assuming that Defendants attempted to meet Part
                   5 161’s strictures, they would have had to demonstrate to the FAA, among other
                   6 things, that the Restriction: (i) is reasonable, non-arbitrary and non-discriminatory;
                   7 (ii) does not create an unreasonable burden on interstate or foreign commerce;
                   8 (iii) is consistent with maintaining the safe and efficient use of navigable airspace;
                   9 (iv) does not conflict with a law or regulation of the United States; (v) has received
               10 adequate opportunity for public comment; and (vi) does not create an unreasonable
               11 burden on the national aviation system. 49 U.S.C. § 47524(c)(2).
               12            169. Each of the showings required to gain FAA approval are absent in
               13 Defendants’ decision to unilaterally impose an access restriction through the
               14 Restriction.
               15            170. Specifically, Defendants: (i) intentionally discriminated against JSX
               16 in an effort to prohibit JSX from accessing the Airport; (ii) drafted the Restriction,
               17 threatened the FBOs from working with Plaintiffs, and refuse to consider non-SIDA
               18 portions of the terminal to prevent JSX from providing routes and services at both
               19 JWA and each of the cities to which JSX departed from or flew to from JWA (e.g.,
               20 Las Vegas) which unreasonably burdens interstate commerce; (iii) enacted the
               21 Restriction, threatened the FBOs from working with Plaintiffs, and refuse to
               22 consider non-SIDA portions of the terminal for reasons unrelated to maintaining the
               23 safe and efficient use of navigable airspace given that JSX has an impeccable safety
               24 record and no incidents or accidents at JWA or anywhere else; (iv) acted contrary
               25 to and in express conflict with ANCA, the Airline Deregulation Act (see infra), and
               26 the Equal Protection Clause of the Constitution; (v) entirely ignored the widespread
               27 public response to the Board’s decision to ban JSX from operating at the Airport
               28
COOLEY LLP
ATTORNEYS AT LAW                                                 38
   SAN DIEGO
                                                     AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 39 of 55 Page ID #:1297




                   1 (e.g., 5,500 emails sent to the Board in opposition in a 48-hour time period related
                   2 to the Board’s approval of the Leases); and (vi) unreasonably burdened the national
                   3 aviation system by relying on an unlawful and preempted local regulation that
                   4 prohibits JSX from operating at JWA (either the Restriction or the Access Plan).
                   5        171. The proper avenue for establishing that a local regulation or access
                   6 plan meets the requirements of ANCA is through the Part 161 process, not through
                   7 the deliberations of local governmental bodies. In other words, the County’s
                   8 deliberations are expressly insufficient to justify an access restriction—that is
                   9 precisely what Congress was preventing by enacting ANCA. 49 U.S.C. § 47521(2).
               10           172. The County cannot circumvent ANCA’s requirements or the FAA’s
               11 processes to impose access restrictions on Stage 3 aircraft. FAA procedures are
               12 mandatory and comprehensive, and local attempts to regulate access that are not
               13 enacted in compliance with Part 161 are federally preempted.
               14           173. On information and belief, Defendants have not successfully
               15 completed the Part 161 process and thus the Restriction, the threats to the FBOs
               16 from working with Plaintiffs, and refusal to consider non-SIDA portions of the
               17 terminal is invalid and preempted by ANCA.
               18           174. In sum, Defendants violated ANCA (and its implementing regulations)
               19 by imposing the Restriction, threatening the FBOs from working with Plaintiffs,
               20 and refusing to consider non-SIDA portions of the terminal that forbids JSX from
               21 operating at JWA.
               22           175. Furthermore, Defendants’ unlawful and unconstitutional conduct was
               23 and is intentional. Defendants were and are fully aware that any access restriction
               24 imposed by the Restriction or Access Plan (which was amended most recently in
               25 January 2021) is subject to ANCA’s processes and thus subject to preemption.
               26           176. For example, at the September 15, 2020, public meeting where the
               27 County adopted the Restriction, Orange County Counsel Leon Page advised the
               28
COOLEY LLP
ATTORNEYS AT LAW                                              39
   SAN DIEGO
                                                    AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 40 of 55 Page ID #:1298




                   1 Board that “when the Board is deliberating over these leases there are two . . .
                   2 provisions of federal law … that we are mindful of . . . [One] source of federal law
                   3 is found in ANCA . . . and that generally [] limits the County from taking action to
                   4 regulate noise.” Counsel Page went on to describe the process for adopting local
                   5 regulations such as the one embodied in the Restriction as “a very strict, very
                   6 stringent FAA approval process.”17
                   7        177. Defendants’ adoption of the Restriction, threats to the FBOs, and
                   8 refusal to consider non-SIDA portions of the terminal was also blatantly in favor of
                   9 a more politically favorable group (e.g., large, traditional airlines who operate
               10 pursuant to Part 121 and/or the City of Newport Beach), unreasonable, and
               11 discriminatory. Among other things, by eliminating JSX from JWA, Defendants
               12 freed up additional customer capacity that can be reallocated to the major air carriers
               13 and catered to the residents of the City of Newport Beach who seek elimination of
               14 all jet traffic that affects them with noise. Defendants also protected the major air
               15 carriers, including (but not limited to) Southwest, Spirit, and Frontier, from
               16 competing with JSX’s unique (and preferred) method of traveling to and from JWA
               17 on many of the same routes served by such major air carriers.
               18           178. Defendants’ conduct is further unreasonable because it interferes with
               19 Congress’ stated goals in enacting ANCA and begin the expressly disallowed
               20 process of localities creating a patchwork of regulations.
               21 Airline Deregulation Act (“ADA”) Preemption
               22           179. Under the ADA, 49 U.S.C. § 41713(b)(1), “a State, political
               23 subdivision of a State, or political authority of at least 2 States may not enact or
               24 enforce a law, regulation, or other provision having the force and effect of law
               25 related to a price, route, or service of an air carrier.”
               26
               27
                      https://ocgov.granicus.com/player/clip/3785?view_id=8&redirect=true
                       17
                                                                                                     (last
              28 accessed November 27, 2020).
COOLEY    LLP
ATTORNEYS AT LAW                                         40
   SAN DIEGO
                                                    AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 41 of 55 Page ID #:1299




                   1         180. A state or local law is “related to” a price, route or service if it has
                   2 “[1] a connection with, or [2] reference to” a price, route, or service. American
                   3 Airlines v. Wolen, 513 U.S. 219, 223 (1995); Air Transport Ass’n of Am. v. City &
                   4 Cty. Of San Francisco, 266 F.3d 1064, 1070-71 (9th Cir. 2001).
                   5         181. ADA “services” “refers to such things as the frequency and scheduling
                   6 of transportation, and to the selection of markets to or from which transportation is
                   7 provided.” Air Transport Ass’n, 266 F.3d at 1070-71.
                   8         182. ADA “rates” and “routes” generally refer to the point-to-point
                   9 transport of customers. “Rates” indicates price; “routes” refer to courses of travel.
               10 Id.
               11            183. The only exception to the ADA’s broad and explicit preemptive effect
               12 is that the ADA “does not limit a State, political subdivision of a State, or political
               13 authority of at least 2 States that owns or operates an airport served by an air carrier
               14 holding a certificate issued by the Secretary of Transportation from carrying out its
               15 proprietary powers and rights.” 49 U.S.C.A. § 41713(b)(3). This is known as the
               16 “proprietary right exception” and it is very narrowly interpreted.
               17            184. Under this narrow exception, a local government’s exercise of its
               18 proprietary powers must be reasonable, nondiscriminatory, nonburdensome to
               19 interstate commerce, and designed not to conflict with the ADA and its policies.
               20            185. The validity of any local regulation therefore depends on (1) whether
               21 the regulation “is related to a price, route, or service of an air carrier”; (2) if so,
               22 whether regulation amounts to an exercise of its propriety powers; and (3) if it is an
               23 exercise of proprietary powers, whether such exercise is reasonable,
               24 nondiscriminatory, nonburdensome and not in conflict with the ADA. If all these
               25 showings are met, the local regulation is exempted from preemption by 49 U.S.C.
               26 § 41713(b)(3).
               27            186. Here, the County’s conduct: (1) prohibits JSX from providing certain
               28
COOLEY LLP
ATTORNEYS AT LAW                                               41
   SAN DIEGO
                                                    AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 42 of 55 Page ID #:1300




                   1 routes (e.g., no city pairings with JWA are permitted, despite them being
                   2 permissible under federal law) and certain services (e.g., customer service to and
                   3 from JWA are eliminated); (2) is a flawed attempt by Defendants to exercise their
                   4 proprietary powers (as any other explanation would not even arguably justify them);
                   5 and (3) is unreasonable (they target a safe operator, JSX, for no reason),
                   6 discriminatory (they single out JSX), and burdensome (they irreparably harm JSX,
                   7 JSX’s employees based at JWA, and the traveling public who prefer JSX’s unique
                   8 business model and socially distanced travel experience).
                   9        187. In waging its campaign against JSX, the County repeatedly hides
               10 behind the Access Plan – the set of local regulations that govern access at JWA.
               11 But the Access Plan sets up a false dichotomy establishing a preference for
               12 operations at the terminal (Access Plan § 8.1.7(a)) but giving the Airport Director
               13 discretion to approve a qualified commuter air carrier’s operation from an FBO
               14 (Access Plan § 8.1.7(b)). This framework is unnecessarily restrictive because it
               15 forecloses operations from other locations at the airport where JSX can legally be
               16 accommodated under federal law.
               17           188. The County has refused to even respond to JSX’s proposals to operate
               18 from these alternative locations. Meanwhile, the County has flatly refused to allow
               19 non-SIDA access to the terminal while poisoning the well with the Airport’s FBOs
               20 and thwarting JSX’s effort to operate from any one of them. In total, the County’s
               21 policies foreclose JSX’s access to the Airport.
               22           189. The Access Plan also discriminates against qualified commuter
               23 carriers and JSX in particular. The Access Plan regulates the number of passengers
               24 who may use JWA in a particular year. The allocation scheme treats commercial
               25 air carriers (major airlines like Southwest and Spirit) differently than qualified
               26 commuter carriers. Commuter carriers must apply annually for an allocation from
               27
               28
COOLEY LLP
ATTORNEYS AT LAW                                              42
   SAN DIEGO
                                                   AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 43 of 55 Page ID #:1301




                   1 a pool of a potential 400,000 passengers. 18
                   2         190. The major airlines are eligible to receive an authorization to operate
                   3 one or more “average daily departures” or “ADDs” from JWA. Class A and Class
                   4 E ADDs have been awarded to major airlines for a period of five years, January 1,
                   5 2021 through December 31, 2025.19 In addition, commercial air carriers receive
                   6 seat capacity allocations that are valid for the same five-year duration. 20
                   7         191. The Access Plan systematically places the commuter operations of JSX
                   8 in a tenuous state of having to reapply for passenger allocations on an annual basis.
                   9 Despite the inherent discrimination against on-demand, commuter air carriers like
               10 JSX, the County purports to treat JSX exactly the same as the major scheduled
               11 airlines by mandating that it use a SIDA portion of the terminal. (Exhibit I) (“any
               12 operations by JSX related to the service of air passengers and their baggage must
               13 be provided through and in facilities designated for that purpose by the County in
               14 the Thomas F. Riley Terminal as a Regularly Scheduled Commercial User
               15 consistent with any authorized Passenger Capacity Allocations for the 2012 Plan
               16 Year.”).
               17            192. Under the ADA, Defendants cannot lawfully impose or enforce the
               18 Restriction or Access Plan as it constitutes a regulation related to JSX’s rates, routes,
               19 and services.
               20            193. Because the Restriction and Access Plan are arbitrary, discriminatory,
               21
               22      18
                          Indeed, the Access Plan has become increasingly restrictive for commuter air
               23      carriers like Plaintiffs. In the 2015 Amendments to the Access Plan, the allocation
                       for commuter air carriers was reduced from 500,000 to 400,000. (Access Plan
               24      § 3.5.1 (Historical Note).) In the 2003 Amendments, the definition of a Commuter
               25      Air Carrier was changed to include aircraft configured with not more than seventy
                       (70) seats, an increase from fifty (50) seats. This change increased the
               26      discriminatory impact of the Access Plan on Part 135 operators like JSX that are
               27      limited to aircraft with thirty (30) seats.
                       19
                          Access Plan §3.1.1-.2.
               28      20
                          Access Plan §3.3.1.
COOLEY LLP
ATTORNEYS AT LAW                                                   43
   SAN DIEGO
                                                     AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 44 of 55 Page ID #:1302




                   1 and burdensome it is per se preempted under the ADA.
                   2                                 CLAIMS FOR RELIEF
                   3                              FIRST CAUSE OF ACTION
                   4        Defendants’ Conduct Is Preempted by Federal Law and Violates the
                                   Supremacy Clause of the U.S. Constitution – ANCA
                   5                          (49 U.S.C. §§ 47521-47534)
                                                (Against all Defendants)
                   6
                             194. Plaintiffs incorporate all prior paragraphs as though fully set forth
                   7
                       herein.
                   8
                             195.    The Supremacy Clause of the U.S. Constitution provides that the
                   9
                       “Constitution, and the laws of the United States which shall be made in pursuance
               10
                       thereof . . . shall be the supreme law of the land; and the judges in every state shall
               11
                       be bound thereby, anything in the Constitution or laws of any State to the contrary
               12
                       notwithstanding.” U.S. Const., art. VI.
               13
                             196. Under the Supremacy Clause, local regulations which run contrary to
               14
                       federal law are preempted, and thus invalid and unenforceable.
               15
                             197. Defendants’ adoption of the Restriction and reliance on the Access
               16
                       Plan is contrary to and interferes with federal law, including but not limited to
               17
                       ANCA.
               18
                             198. Defendants’        unwillingness     to    consider    other     non-SIDA
               19
                       accommodations at the Airport is arbitrary, discriminatory, and violates federal law.
               20
                             199. The adoption of the Restriction and reliance on the Access Plan
               21
                       constitutes an access restriction for JSX’s Stage 3 aircraft.
               22
                             200. Defendants did not comply with Part 161.
               23
                             201. All air carriers present at JWA did not unanimously consent to the new
               24
                       mandatory Restriction or the amendments to the Access Plan.
               25
                             202. The adoption of the Restriction and reliance on the Access Plan is not
               26
                       an action which falls within the narrow proprietary right exception because, among
               27
                       other reasons, Defendants purposefully acted in violation of federal law by
               28
COOLEY LLP
ATTORNEYS AT LAW                                                 44
   SAN DIEGO
                                                      AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 45 of 55 Page ID #:1303




                   1 intentionally discriminating against JSX.
                   2        203. The adoption of the Restriction and reliance on the Access Plan is
                   3 unreasonable, arbitrary, and discriminatory.
                   4        204. The adoption of the Restriction and reliance on the Access Plan is per
                   5 se unreasonable and unlawful as Defendants took this action in violation of federal
                   6 law.
                   7        205. The adoption of the Restriction and reliance on the Access Plan is
                   8 preempted by federal law.
                   9        206. The adoption of the Restriction and reliance on the Access Plan
               10 violates the Supremacy Clause of the U.S. Constitution.
               11           207. Moreover, the Restriction and Access Plan constitute an access
               12 restriction that did not exist prior to the passage of ANCA. Indeed, Stage 3 on-
               13 demand carriers were able to operate out of JWA’s FBOs prior to the enactment of
               14 ANCA (and in fact can still operate out of JWA’s FBOs until January 1, 2021).
               15           208. The Restriction and Access Plan violates ANCA and JWA’s Access
               16 Plan must be amended or eliminated as a result of this ANCA violation.
               17           209. As a result of Defendants’ unconstitutional conduct, JSX seeks both
               18 preliminary and permanent injunctive relief prohibiting Defendants from enforcing
               19 the Restriction, Access Plan, or otherwise banning JSX from operating at JWA as
               20 of January 1, 2021.
               21           210. Plaintiffs also seek declaratory relief that makes clear that Defendants
               22 cannot prohibit JSX’s operations through local law, regulation, or other provision
               23 having the force of law.
               24           211. Plaintiffs specifically seek an injunction preventing Defendants from
               25 enforcing the Restriction, Access Plan, or anything else that prohibits Plaintiffs from
               26 accessing the Airport on reasonable and non-discriminatory means.
               27           212. Plaintiffs also seek a declaration that the Restriction and amended
               28
COOLEY LLP
ATTORNEYS AT LAW                                              45
   SAN DIEGO
                                                   AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 46 of 55 Page ID #:1304




                   1 Access Plan is invalid under ANCA.
                   2          213. JSX also seeks a declaration that JWA’s Access Plan is invalid and
                   3 rendered nugatory due to Defendants’ unlawful conduct in violation of ANCA.
                   4          214. Plaintiffs also seek nominal damages due to this completed and on-
                   5 going Constitutional violation.
                   6                            SECOND CAUSE OF ACTION
                   7        Defendants’ Conduct Is Preempted by Federal Law and Violates the
                                    Supremacy Clause of the U.S. Constitution – ADA
                   8                              (49 U.S.C. §§ 1371 et seq.)
                   9                               (Against all Defendants)
                             215. Plaintiffs incorporate all prior paragraphs as though fully set forth
               10
                       herein.
               11
                              216.   The Supremacy Clause of the U.S. Constitution provides that the
               12
                       “Constitution, and the laws of the United States which shall be made in pursuance
               13
                       thereof . . . shall be the supreme law of the land; and the judges in every state shall
               14
                       be bound thereby, anything in the Constitution or laws of any State to the contrary
               15
                       notwithstanding.” U.S. Const., art. VI.
               16
                              217. Under the Supremacy Clause, local regulations which run contrary to
               17
                       federal law are preempted, and thus invalid and unenforceable.
               18
                              218. Defendants’ adoption of the Restriction and reliance on the Access
               19
                       Plan is contrary to and interferes with federal law, including but not limited to the
               20
                       ADA.
               21
                              219. Defendants’       unwillingness     to       consider   other   non-SIDA
               22
                       accommodations at the Airport is arbitrary, discriminatory, and violates federal law.
               23
                              220. The adoption of the Restriction and reliance on the Access Plan
               24
                       constitutes a regulation affecting the “rates, routes, and services” of JSX.
               25
                              221. The Restriction and Access Plan prevent JSX from flying certain
               26
                       routes (e.g., it prohibits any flight to or from JWA).
               27
                              222. The Restriction and Access Plan also prevent JSX from offering
               28
COOLEY LLP
ATTORNEYS AT LAW                                                 46
   SAN DIEGO
                                                      AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 47 of 55 Page ID #:1305




                   1 aeronautical services (e.g., it prohibits any customer services at JWA).
                   2        223. The adoption of the Restriction and reliance on the Access Plan is not
                   3 an action which falls within the narrow proprietary right exception, as the adoption
                   4 of the Restriction was unreasonable, arbitrary, and discriminatory.
                   5        224. JSX has operated safely at JWA for years and has an impeccable safety
                   6 record.
                   7        225. JSX operates the quietest fleet of commercial aircraft at JWA.
                   8        226. JSX was singled out by Defendants as acknowledged by
                   9 Mr. Rondinella.
               10           227. Defendants’ decision to target JSX is arbitrary and unconstitutional.
               11           228. The adoption of the Restriction and reliance on the Access Plan is per
               12 se unreasonable and unlawful as Defendants took this action in violation of federal
               13 law.
               14            229. The adoption of the Restriction and reliance on the Access Plan
               15 violates the Supremacy Clause of the U.S. Constitution and is thus preempted and
               16 invalid.
               17            230. Defendants’ unconstitutional and discriminatory conduct has harmed,
               18 and will continue to harm, JSX irreparably by causing a substantial loss of business,
               19 damaging JSX’s business reputation and goodwill, and putting JSX at a significant
               20 competitive disadvantage to other carriers operating at JWA.
               21            231. As a result of Defendants’ unconstitutional conduct, JSX seeks both
               22 preliminary and permanent injunctive relief prohibiting Defendants from enforcing
               23 the Restriction, Access Plan, or otherwise banning JSX from operating at JWA as
               24 of January 1, 2021.
               25            232. JSX also seeks declaratory relief that makes clear that Defendants
               26 cannot prohibit JSX’s operations through local law, regulation, or other provision
               27 having the force of law.
               28
COOLEY LLP
ATTORNEYS AT LAW                                               47
   SAN DIEGO
                                                    AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 48 of 55 Page ID #:1306




                   1         233. JSX specifically seeks an injunction preventing Defendants from
                   2 enforcing the Restriction and a declaration that the Restriction is invalid under the
                   3 ADA.
                   4         234. Plaintiffs also seek nominal damages due to this completed and on-
                   5 going Constitutional violation.
                   6                            THIRD CAUSE OF ACTION
                   7                          Deprivation of Equal Protection –
                                      U.S. Const. Amend. XIV and 42 U.S.C. § 1983
                   8                              (Against all Defendants)
                   9         235. Plaintiffs incorporate all prior paragraphs as though fully set forth
               10 herein.
               11            236. The Equal Protection Clause of the Fourteenth Amendment,
               12 enforceable pursuant to 42 U.S.C. § 1983, provides that no state shall “deny to any
               13 person within its jurisdiction the equal protection of the laws.” U.S. Const. amend.
               14 XIV, § 1.
               15            237. Defendant Mr. Rondinella is a “person” within the meaning of
               16 42 U.S.C. § 1983 and acting under color of state law as to the allegations in this
               17 Complaint, including the following deprivation of Plaintiffs’ equal protection
               18 rights.
               19            238. Defendant County is a “person” within the meaning of 42 U.S.C.
               20 § 1983 and acting under color of state law as to the allegations in this Complaint,
               21 including the following deprivation of Plaintiffs’ equal protection rights. The
               22 County has mandated and officially adopted a policy, ordinance, regulation and/or
               23 decision that violates the Equal Protection Clause of the Fourteenth Amendment to
               24 the U.S. Constitution.
               25            239. Defendants’ adoption of the Restriction and reliance on the Access
               26 Plan is happening for the sole purpose of singling out JSX for discriminatory
               27 treatment in violation of the Equal Protection Clause. Defendants do not prohibit
               28 the operations of any other on-demand carrier. JSX is the only Part 135 operator
COOLEY LLP
ATTORNEYS AT LAW                                               48
   SAN DIEGO
                                                    AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 49 of 55 Page ID #:1307




                   1 prohibited from accessing the FBOs at JWA.
                   2         240. Defendants have no legitimate justification or rational basis for
                   3 instituting the new Restriction or relying on the Access Plan other than to
                   4 discriminate against JSX and prohibit it from operating at JWA.
                   5         241. Defendants’      unwillingness     to   consider     other    non-SIDA
                   6 accommodations at the Airport is arbitrary, discriminatory, and violates federal law.
                   7         242. Defendants intentionally treated JSX differently than any other
                   8 operator at the Airport.
                   9         243. The Restriction and Access Plan is not rationally related to any
               10 legitimate state interest. Rather, Defendants acted irrationally and arbitrarily with
               11 the sole intent of discriminating against JSX and preventing it from operating at
               12 JWA.
               13            244. Defendants intentionally discriminated against JSX, in whole or in
               14 part, for the illegitimate purpose of showing political favoritism to the larger Part
               15 121 carriers utilizing JWA to the detriment of JSX.
               16            245. Defendants’ adoption of the discriminatory Restriction and reliance on
               17 the Access Plan, without any rational basis, violates the Equal Protection Clause of
               18 the Fourteenth Amendment to the United States Constitution.
               19            246. Defendants’ unconstitutional and discriminatory conduct has harmed,
               20 and will continue to harm, JSX irreparably by causing a substantial loss of business,
               21 damaging JSX’s business reputation and goodwill, and putting JSX at a significant
               22 competitive disadvantage to other carriers operating at JWA.
               23            247. JSX was irreparably harmed by Defendants’ unconstitutional and
               24 discriminatory conduct because its constitutional rights have been infringed.
               25            248. As a result of Defendants’ unconstitutional conduct, JSX seeks a
               26 declaratory       judgment     declaring   that   Defendants’      new   Restriction   is
               27 unconstitutional, and that Defendants are not permitted to prohibit JSX from
               28
COOLEY LLP
ATTORNEYS AT LAW                                               49
   SAN DIEGO
                                                    AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 50 of 55 Page ID #:1308




                   1 operating at JWA.
                   2        249. As a result of Defendants’ unconstitutional conduct, JSX seeks a
                   3 declaratory judgment declaring that Defendants’ Access Plan is unconstitutional,
                   4 and that Defendants are not permitted to prohibit JSX from operating at JWA.
                   5        250. As a result of Defendants’ unconstitutional conduct, JSX seeks both
                   6 preliminary and permanent injunctive relief prohibiting Defendants from enforcing
                   7 the Restriction or otherwise banning JSX from operating at the Airport as of January
                   8 1, 2021.
                   9        251. JSX also seeks attorneys’ fees as permitted by 42 U.S.C. § 1988.
               10                             FOURTH CAUSE OF ACTION
               11                  Interference with Prospective Economic Relations
                                                 (Against all Defendants)
               12           252. Plaintiffs incorporate all prior paragraphs as though fully set forth
               13 herein.
               14       253. Plaintiffs have developed an economic relationship with the traveling
               15 public who utilize the Airport for departures and/or arrivals. This economic
               16 relationship was beneficial to Plaintiffs and is likely to remain beneficial so long as
               17 Plaintiffs can remain operating at the Airport.
               18           254. Plaintiffs have separately developed an economic relationship with
               19 ACI Jet. This economic relationship was beneficial to Plaintiffs and was likely to
               20 remain beneficial up until Defendants interfered and ensured that ACI Jet would no
               21 longer partner with Plaintiffs at risk of losing their lease or otherwise being punished
               22 by Defendants.
               23           255. Defendants knew of these economic relationships before, during, and
               24 after they engaged in unlawful acts to eliminate Plaintiffs from the Airport.
               25        256. Nevertheless, Defendants intentionally passed the Restriction,
               26 threatened the FBOs, informed Plaintiffs in writing that they should tell their
               27 customers that Plaintiff could no longer fly with Plaintiffs from John Wayne Airport
               28
COOLEY LLP
ATTORNEYS AT LAW                                              50
   SAN DIEGO
                                                    AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 51 of 55 Page ID #:1309




                   1 from January 1, 2020 and refuse to permit any other non-SIDA areas of the Airport
                   2 (including in the terminal) in an intentional effort to eliminate Plaintiffs from the
                   3 Airport.
                   4         257. By engaging in the aforementioned conduct, Defendants intended to
                   5 disrupt Plaintiffs’ economic relationship with the traveling public, and/or knew that
                   6 disruption was certain or substantially certain to occur when it began systematically
                   7 trying to eliminate Plaintiffs from the Airport.
                   8         258. Defendants have succeeded in disrupting Plaintiffs’ relationship with
                   9 the traveling public.
               10            259. Defendants continue to disrupt Plaintiffs’ relationship with the
               11 traveling public.
               12            260. This has harmed Plaintiffs in excess of $2 million. This amount
               13 continues to increase each day that Plaintiffs do not have a long-term solution at the
               14 Airport as required by federal law.
               15            261. Defendants’ conduct is and was a substantial factor in causing
               16 Plaintiffs’ harm.
               17            262. Plaintiffs seek damages for Defendants’ unlawful interference.
               18            263. Plaintiffs have complied with the California Tort Claims Act claims
               19 submission process by submitting a claim on June 17, 2021. Defendants have
               20 repeatedly stated Plaintiffs’ claims are moot and that Plaintiff has suffered no
               21 damage, effectively rejecting any of Plaintiffs’ bases for relief stemming from
               22 Defendants’ wrongful conduct, including tort remedies alleged herein.
               23                               FIFTH CAUSE OF ACTION
               24                         Interference with Contractual Relations
                                                  (Against all Defendants)
               25            264. Plaintiffs incorporate all prior paragraphs as though fully set forth
               26 herein.
               27       265. Plaintiffs had a contract with ACI Jet to utilize ACI Jet’s FBO that ACI
               28
COOLEY LLP
ATTORNEYS AT LAW                                               51
   SAN DIEGO
                                                    AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 52 of 55 Page ID #:1310




                   1 Jet said it would extend for two years, through the end of 2022.
                   2        266. Defendants knew about the contract, including because Plaintiffs
                   3 informed the County about it several times.
                   4        267. Nevertheless, Defendants passed the Restriction and threatened ACI
                   5 Jet to ensure that ACI Jet would not host Plaintiffs at the Airport. Defendants’
                   6 conduct prevented performance and made performance more expensive and
                   7 difficult, including but not limited to ACI Jet withdrawing its agreement to extend
                   8 its support of Plaintiffs at the FBO through the end of 2022 and instead trying to
                   9 evict Plaintiffs in January 2021.
               10           268. Defendants knew that this result would follow their threats to ACI Jet
               11 and their other conduct set forth herein.
               12           269. Defendants intended that this result would follow their threats to ACI
               13 Jet and their other conduct set forth herein, or knew that disruption of performance
               14 was certain or substantially certain to occur.
               15           270. Defendants’ conduct harmed Plaintiffs in that Plaintiffs now have
               16 nowhere to deplane or enplane its customers on a long-term basis. Plaintiffs have
               17 also had to pay additional fees and costs at ACI Jet due to ACI Jet’s desire to remove
               18 them to appease Defendants.
               19           271. This has harmed Plaintiffs in excess of $2 million. This amount
               20 continues to increase each day that Plaintiffs do not have a long-term solution at the
               21 Airport as required by federal law.
               22           272. Defendants’ conduct is and was a substantial factor in causing
               23 Plaintiffs’ harm.
               24           273. Plaintiffs seek damages for Defendants’ unlawful interference.
               25           274. Plaintiffs have complied with the California Tort Claims Act claims
               26 submission process by submitting a claim on June 17, 2021. Defendants have
               27 repeatedly stated Plaintiffs’ claims are moot and that Plaintiff has suffered no
               28
COOLEY LLP
ATTORNEYS AT LAW                                              52
   SAN DIEGO
                                                    AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 53 of 55 Page ID #:1311




                   1 damage, effectively rejecting any of Plaintiffs’ bases for relief stemming from
                   2 Defendants’ wrongful conduct, including tort remedies alleged herein.
                   3                               PRAYER FOR RELIEF
                   4        WHEREFORE, Plaintiffs respectfully request that this Court enter an order
                   5 and judgment:
                   6        A.    Declaring that the County must provide an accommodation to Plaintiffs
                   7              that grants them access to the Airport on reasonable and non-
                   8              discriminatory terms in a manner that does not negatively impact
                   9              Plaintiffs’ rates, routes, or services;
               10           B.    Enjoining Defendants and any party in privity of contract with
               11                 Defendants from imposing or enforcing the Restriction or otherwise
               12                 imposing or enforcing any law, regulation, policy, or other provision
               13                 having the force and effect of law which restricts JSX’s access to JWA,
               14                 or affects JSX’s ability to offer federally authorized rates, routes, and
               15                 services at JWA;
               16           C.    Waiving the requirement for the posting of a bond as security for entry
               17                 of temporary or preliminary injunctive relief;
               18           D.    Damages, including nominal damages, for the completed and on-going
               19                 violations of law and tortious interference claims;
               20           E.    Declaration that Defendants must provide Plaintiffs with all necessary
               21                 licenses and approvals to operate at the Airport;
               22           F.    Declaration that Defendants must inform all FBOs and other service
               23                 providers at the Airport that partnering with Plaintiffs will not result in
               24                 punitive treatment;
               25           G.    Awarding Plaintiffs their costs, expenses, and reasonable attorneys’
               26                 fees pursuant to 42 U.S.C. § 1988 and other applicable laws; and
               27           H.    Granting such other and further relief as the Court deems just and
               28
COOLEY LLP
ATTORNEYS AT LAW                                                53
   SAN DIEGO
                                                     AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 54 of 55 Page ID #:1312




                   1               proper.
                   2
                   3                             DEMAND FOR JURY TRIAL
                   4         Plaintiffs hereby demand a trial by jury on all claims triable by a jury, pursuant
                   5 to Federal Rules of Civil Procedure, Rule 38, and Central District of California Local
                   6 Rules, Rule 38-1.
                   7
                   8
                   9
               10
               11
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
COOLEY LLP
ATTORNEYS AT LAW                                                 54
   SAN DIEGO
                                                     AMENDED COMPLAINT
        Case 8:20-cv-02344-JLS-KES Document 60 Filed 06/17/21 Page 55 of 55 Page ID #:1313




                   1 Dated: June 17, 2021    Respectfully submitted,
                   2
                                             By:   /s/ William V. O’Connor
                   3                               William V. O’Connor
                   4                         BRIDGFORD, GLEASON & ARTINIAN
                   5                         Richard K. Bridgford (CA SBN 119554)
                                             Richard.Bridgford@Bridgfordlaw.com
                   6                         Michael H. Artinian (CA SBN 203443)
                                             Mike.Artinian@Bridgfordlaw.com
                   7                         26 Corporate Plaza, Suite 250
                                             Newport Beach, CA 92660
                   8                         Telephone: (949) 831-6611
                                             Facsimile: (949) 831-6622
                   9
                                             COOLEY LLP
               10                            William V. O'Connor (CA SBN 216650)
                                             woconnor@cooley.com
               11                            4401 Eastgate Mall
                                             San Diego, CA 92121-1909
               12                            Telephone: (858) 550-6000
                                             Facsimile: (858) 550-6420
               13
                                             COOLEY LLP
               14                            J. Parker Erkmann (Pro hac vice)
                                             perkmann@cooley.com
               15                            1299 Pennsylvania Avenue, NW, Ste 700
                                             Washington, DC 20004-2400
               16                            Telephone: (202) 776-2036
                                             Facsimile: (202) 842-7899
               17
                                             COOLEY LLP
               18                            Andrew D. Barr (Pro hac vice)
                                             abarr@cooley.com
               19                            1144 15th Street, Suite 2300
                                             Denver, CO 80202-2686
               20                            Telephone: (720) 566-4121
                                             Facsimile: (720) 566-4099
               21
                                             Attorneys for Plaintiffs Delux Public Charter, LLC
               22                            d/b/a JSX Air and JetSuiteX, Inc.
               23
               24
               25
               26
               27
               28
COOLEY LLP
ATTORNEYS AT LAW                                     55
   SAN DIEGO
                                            AMENDED COMPLAINT
